Exhibit 10.1

EXECUTION VERSION

Dated 24 February 2015

RAILINVEST INVESTMENTS LIMITED

THE MANAGEMENT SELLERS

THE PURCHASER

THE PURCHASER’S GUARANTOR

 

 

SHARE PURCHASE AGREEMENT

relating to RailInvest Holding Company Limited

 

 

 



--------------------------------------------------------------------------------

Contents

 

     Clause    Page 1    Definitions and interpretation      2 2   
Interpretation      9 3    Sale and purchase    10 4    Consideration    12 5   
Period before Completion    12 6    Clause 6 Schedule    14 7    Completion   
14 8    Leakage    15 9    Warranties and undertakings    16 10    Limitation of
liability    22 11    Tax information    25 12    Announcements and
confidentiality    26 13    Guarantee    27 14    Notices    27 15    VAT Credit
and other Corporation Tax Deductions for Disclosed Seller Transaction Costs and
Management Transaction Bonuses    30 16    General    31 Schedule 1 The Sellers
   40 Part 1 - Institutional Seller    40 Part 2 - Management Sellers    41 Part
3 - Warrantors    42 Schedule 2 Pre-Completion Conduct of Group Companies    43
Schedule 3 Completion Obligations    45 Schedule 4 Deliberately left blank    49
Schedule 5 Guarantee and Indemnity    50 Schedule 6 Management Warranties    53
Schedule 7 The Subsidiaries    64



--------------------------------------------------------------------------------

This Agreement is made on February 24, 2015

Between

 

(1) RailInvest Investments Limited a limited company incorporated in the Cayman
Islands whose registered office is at c/o Paget Brown Trust Company Limited,
Boundary Hall, Cricket Square, Grand Cayman KY1-1102, Cayman Islands
(Institutional Seller);

 

(2) The persons whose names and addresses are stated in part 2 of schedule 1
(together, the Management Sellers);

 

(3) GWI UK Acquisition Company Limited a company incorporated in England and
Wales whose registered office is at 5TH Floor, 6 St. Andrew Street, London EC4A
3AE, United Kingdom (Purchaser); and

 

(4) Genesee & Wyoming Inc. a company incorporated in the State of Delaware whose
registered office is at 1209 Orange Street, Wilmington, Delaware 19801, U.S.A
(Purchaser’s Guarantor).

It is agreed

 

1 Definitions and interpretation

 

1.1 In this Agreement, unless the context requires otherwise:

3.4 Class Consent has the meaning given in clause 3.4

3.4 Shareholder Resolution has the meaning given in clause 3.4

Additional Consideration means £51,345,397.07

Affiliate means with respect to any person, any other person that, directly or
indirectly, is Controlled by, Controls or is under common Control with such
first person

Agreement means this share purchase agreement, including the schedules, as
amended or restated from time to time

Announcement means the announcement in the agreed form relating to the
Transaction

A Ordinary Shares means, if any, that number of class A ordinary shares of
£0.0001 each in the capital of the Company in issue at Completion after
conversion of some or all such shares into Deferred Shares in accordance with
Article 3.4.4 of the Articles

Articles means the articles of association of the Company (as amended by the
Articles Amendments to be adopted pursuant to the 3.4 Shareholder Resolution)
and references to Article shall be construed accordingly

Articles Amendments means the amendments to be made to the articles of
association of the Company as at the date of this Agreement in the agreed form

Attorney has the meaning given to such term in the relevant Small Sellers’ PoA
or Delayed PoA (as the case may be)

Base Consideration means £473,794,410

 

2



--------------------------------------------------------------------------------

Business Day means any day that is not a Saturday or Sunday or a public holiday
in England or the United States of America;

Business Plan means the business plan for the Group in the form of the document
titled “Forecast Model” on page 24 of the financial vendor due diligence report
prepared by Ernst & Young LLP, a copy of which report is document 1.2.8 in the
Data Room

Called Seller means any holder of SFA Shares who is not a Management Seller

Called Shares means the Shares held by the Called Sellers

Called Shares Transfers has the meaning set forth in paragraph 1.5(b)(ii) of
schedule 3 (Completion Obligations)

Clause 6 Schedule has the meaning given to it in clause 6.1

Company means RailInvest Holding Company Limited, a company incorporated and
registered in England and Wales with company number 6522978 whose registered
office is at 3rd Floor, The Podium, One Eversholt Street, London NW1 2FL

Company’s Account means:

 

Account Name: RailInvest Holding Company Limited Sort Code:

##-##-##

Account Number:

########

Bank: ######### Branch: ######### IBAN:

#### #### #### #### ##

SWIFTBIC:

########

Completion Date means 24 March 2015

Completion means completion of the sale and purchase of the Shares in accordance
with clause 7.1 and 7.2

Confidentiality Agreement means the confidentiality agreement dated 2 May 2014
and made between Freightliner Group Limited and the Purchaser’s Guarantor

Consideration has the meaning given to it in clause 4.1

Control means, in relation to any person, the power to directly or indirectly
positively influence and control how another person operates its business by
virtue of holding a majority of the voting shares in the capital of that person
or by virtue of binding contractual arrangements and “Controlled” and
“Controlling” shall be interpreted accordingly

 

3



--------------------------------------------------------------------------------

Data Room means the electronic data room in respect of the Group made available
to the Purchaser and its advisers at https://services.intralinks.com

Data Room Index means the index of the contents of the Data Room attached as
Schedule 2 to the Disclosure Letter containing the documents listed in the Data
Room Index, a complete copy of which the Sellers shall provide to the Purchaser
on CD-Rom as soon as reasonably practicable after the date of this Agreement

Deferred Shares means, if any, that number of deferred shares of £0.0001 each in
the capital of the Company in issue at Completion after conversion of some or
all the A Ordinary Shares into deferred shares in accordance with Article 3.4.4
of the Articles

Delayed PoA means each power of attorney which is in substantially the same form
as a Small Sellers’ PoA and which is executed by a holder of Shares in
accordance with clause 3.3(a), and Delayed PoAs means all of them

Delayed Seller has the meaning given in clause 3.3(a)

Disclosed means fairly disclosed with sufficient detail to enable a purchaser to
identify the nature and the scope of the matter disclosed

Disclosed Seller Transaction Costs means the Seller Transaction Costs incurred
as set out in the Clause 6 Schedule

Disclosure Letter means the letter dated the same date as this Agreement from
the Warrantors to the Purchaser in relation to the Warranties

Drag Along Notice has the meaning given to it in the Articles

Dragged Seller means any holder of Shares who is not a Seller, a Small Seller, a
Delayed Seller, the Trustee (if the Trustee has executed the Trustee SPA) or a
Called Seller

Dragged Shares means the Shares held by the Dragged Sellers

Dragged Shares Transfers has the meaning set forth in paragraph 1.5(b)(i) of
schedule 3 (Completion Obligations)

Encumbrance means all security interests, mortgages, charges, options, pledges,
liens, equities, claims, or other third party rights or interests (including
rights of pre-emption) of any nature whatsoever

Group Companies means the Company and each Subsidiary, each being a Group
Company

Group means all of the Group Companies, taken as a whole

Leakage means

 

  (a) any dividend, bonus or other distribution of capital, income or profit
declared, paid or made (in cash or otherwise) or any repurchase, redemption,
repayment or return or reduction of share or loan capital (or any other debt or
equity securities) by any Group Company to or for the benefit of any Seller or
any Related Person of that Seller (other than to any other Group Company);

 

  (b)

any payments (including any management, monitoring, service, shareholders’ or
directors’ fees, bonuses or other compensation) made or agreed to be made by any

 

4



--------------------------------------------------------------------------------

  Group Company to or for the benefit of, or any transfer of assets, value,
rights or benefits to or for the benefit of, or any liabilities assumed,
indemnified, incurred or discharged by any Group Company for the benefit of, any
Seller or any Related Person of that Seller (including with respect to any share
capital or other debt or equity securities of any Group Company);

 

  (c) the waiver, deferral or release by any Group Company of, or agreement to
waive, defer or release (whether conditional or not), any amount owed to that
Group Company by any Seller or any Related Person of that Seller;

 

  (d) the payment by any Group Company of, or agreement to pay (whether
conditional or not), any bonuses to any officer or employee of a Group Company
in connection with the Transaction or any Seller Transaction Costs in excess of
the Disclosed Seller Transaction Costs, in each case, for the benefit of any
Seller or any of their Related Persons (which for the purposes of clause 8
(Leakage) shall, to the extent not received by a Seller or any Related Person of
any Seller, be deemed to be received by all Sellers pro rata to the proportion
of the Consideration that they receive pursuant to this Agreement); and

 

  (e) any liability for Tax of any Group Company arising in consequence of any
of the matters set out in sub-paragraphs (a) to (d) above,

but excluding, in each case:

 

  (i) any Permitted Leakage Payment;

 

  (ii) the following management bonuses:

 

  (A) the Management Transaction Bonuses; and

 

  (B) those paid in accordance with past practice and in the ordinary course as
listed in the email sent by Sian Evans to Matthew Walsh on 17 February 2015 at
19:18;

 

  (iii) any payment made in accordance with past practice and in the ordinary
course in respect of the salary, bonus, pensions contributions, life assurance
payments, medical insurance, car allowances, expenses and holiday pay accrued
and due to any Seller who is an officer or employee of a Group Company under and
in accordance with such person’s contract of employment, service agreement or
engagement letter

(sub-paragraphs (i) to (iii) above, “Permitted Leakage”)

Leakage Amount has the meaning given to it in clause 4.2

Locked Box Accounts means the consolidated, audited accounts of the Group
prepared for the 12 month period ending on the Locked Box Date

Locked Box Date means 29 March 2014

Management Sellers means the entities and individuals set out in schedule 1,
part 2 (each a Management Seller)

Management Sellers’ Representative means Russell Mears, or such other person as
may from time to time be appointed in accordance with clause 14.7

 

5



--------------------------------------------------------------------------------

Management Transaction Bonuses means those transaction bonuses paid with respect
to the Transaction as listed in the email sent by Sian Evans to Matthew Walsh on
17 February 2015 at 19:18 together with any Tax (including employer’s national
insurance contributions payable by a Group Company in respect of such bonuses),
the aggregate amount of which is £436,992;

Management Warranty Claim means any claim, proceeding, suit or action against a
Warrantor in respect of any breach under clause 9.3 relating to paragraph 2 of
schedule 6 only

Manager’s Questionnaire means the questionnaire signed by each Management Seller
in the agreed form

Mandatory Sale Notice has the meaning given to it in the Articles

Non-Cash Consideration Amount means that part of the Consideration that the
Management Sellers, the Small Sellers and the Delayed Sellers will receive
(pursuant to, in the case of the Management Sellers, the equity term sheet dated
the same date as this Agreement between the Management Sellers and GWI UK
Holding Limited and, in the case of the Small Sellers and the Delayed Sellers,
schedule one of the Small Sellers’ SPA) by way of shares in the capital of the
Purchaser

Ordinary Shares means the 376,393,854 ordinary shares of £0.0001 each in the
capital of the Company

Outstanding Management Loans means the outstanding loans made by the Company to
certain Management Sellers pursuant to a loan deed dated 24 July 2008

Outstanding Management Loan Amount means the principal amount plus accrued
interest outstanding in respect of the Outstanding Management Loans as at the
Completion Date

Pension Schemes means the Freightliner Shared Cost Section of the Railways
Pension Scheme, the Industry-Wide Defined Contribution Section of the Railways
Pension Scheme, the Superannuation Guarantee Scheme in Australia and the
Spoorwegpensioenfonds in the Netherlands

Permitted Leakage Payment means

 

  (a) any payment provided for under the terms of this Agreement;

 

  (b) monitoring fees paid by a Group Company to the Institutional Seller or its
Related Persons in respect of the period from (and including) the Locked Box
Date to (and including) Completion in aggregate not exceeding £3,994,405
(inclusive of VAT); and

 

  (c) payment of the Disclosed Seller Transaction Costs

Pre-Contractual Statement has the meaning set forth in clause 16.12(b)

Process Agent has the meaning set forth in clause 16.28

Property means any real estate owned or leased by a Group Company

 

6



--------------------------------------------------------------------------------

Purchaser’s Group means the Purchaser and its Related Persons

Related Person means

 

  (a) in the case of a body corporate, any subsidiary undertaking or parent
undertaking of that body corporate and any subsidiary undertaking of any such
parent undertaking, in each case from time to time;

 

  (b) in the case of an individual, any spouse and/or lineal descendant by blood
or adoption of that individual or any person(s) acting in the capacity of
trustee(s) of a trust of which that individual is the settlor; and

 

  (c) in the case of a limited partnership (i) any nominee or trustee of the
limited partnership, (ii) the partners in that limited partnership or their
nominees, (iii) any general partner, investment manager or investment adviser to
the limited partnership and any other investment fund managed or advised by any
such person or its Related Persons; and

 

  (d) any Related Person of any person in sub-paragraphs (a) to (c) above (other
than (c)(ii)).

Relevant Seller has the meaning given to it in clause 4.2

Seller Claim means any claim, proceeding, suit or action against a Seller in
respect of any breach under clauses 9.1 or 9.2

Seller Transaction Costs means any third party professional fees or out of
pocket costs or expenses paid, incurred or owing directly in connection with the
Transaction by any Group Company, in each case including any VAT or other taxes
payable in the ordinary course by any Group Company in respect of payment of
such fees, expenses or costs

Sellers means the Institutional Seller and the Management Sellers, and each a
Seller

Sellers’ Solicitors means Milbank, Tweed, Hadley & McCloy LLP and Addleshaw
Goddard LLP

Sellers’ Solicitors’ Account means the bank account details of which are
notified in writing to the Purchaser not less than 7 days prior to the
Completion Date

SFA Shares means the 350,000 SFA shares of £0.0001 each in the capital of the
Company

Shares means together, the A Ordinary Shares, the Deferred Shares, the Ordinary
Shares and the SFA Shares, which together will, at Completion, comprise the
entire issued share capital of the Company

Small Sellers means the individuals who have executed a Small Sellers’ PoA on
the date of this Agreement (each a Small Seller)

Small Sellers’ PoA means a power of attorney signed by a Small Seller, which has
been provided by the Sellers to the Purchaser on the date of this Agreement, and
Small Sellers’ PoAs means all of them

Small Sellers’ Shares means, in respect of any Small Seller, the Shares listed
opposite such Seller’s name in schedule 1 of the Small Sellers’ SPA

 

7



--------------------------------------------------------------------------------

Small Sellers’ SPA means the sale and purchase agreement in the agreed form
relating to the sale of the Shares held by each of the Small Sellers and the
Delayed Sellers to the Purchaser

Subsidiaries means the companies listed in schedule 7 and Subsidiary means any
one of them

Surviving Provisions means clauses 1, 9.1, 9.2, 9.3, 9.5, 9.6, 9.7, 10, 12, 14
and 16

Tax or Taxation means all forms of taxation whether of the United Kingdom or
elsewhere and whether direct or indirect and whether levied by reference to
actual, deemed, gross or net income, profits, gains, net wealth, asset values,
turnover, added value, receipt, payment, sale, use, occupation, franchise or
values or other reference and statutory, governmental, state, provincial, local
governmental or municipal impositions, duties, contributions, rates and levies
(including without limitation social security contributions and any other
payroll taxes), whenever and wherever imposed (whether imposed by way of a
withholding or deduction for or on account of tax or otherwise) and in respect
of any person and all related penalties, charges, surcharges, fines, costs and
interest relating thereto

Taxation Authority means any taxing or other authority competent to impose any
liability in respect of Taxation or responsible for the administration and/or
collection of Taxation or enforcement of any law in relation to Taxation

Transaction means the transactions contemplated by the Transaction Documents

Transaction Documents means this Agreement, each document in the agreed form and
any other document entered into or to be entered into pursuant to this Agreement

Trustee means RBC Trustees (Guernsey) Limited (acting as trustee for the
Company’s employee benefit trust), a company incorporated in Guernsey whose
registered office is Canada Court, Upland Road, St Peter Port, Guernsey, GY13BQ

Trustee SPA means the sale and purchase agreement in the agreed form relating to
the sale of the Shares held by the Trustee to the Purchaser

Vendor Due Diligence Reports means the following vendor due diligence reports :

 

  (i) the legal report prepared by Addleshaw Goddard LLP dated 23 February 2015;

 

  (ii) the legal report prepared by Swaab Attorneys dated 31 October 2014;

 

  (iii) the legal report prepared by Linklaters C. Wiśniewski i Wspólnicy Spółka
Komandytowa dated 10 November 2014;

 

  (iv) the legal report prepared by Eversheds B.V. and Heisse Kursawe Eversheds
dated 19 November 2014;

 

  (v) the commercial due diligence report prepared by Oliver Wyman dated October
2014 and

 

  (vi) the financial due diligence reports prepared by Ernst & Young LLP (as set
out in folder 1.2 of the Data Room) dated 7 November 2014

 

8



--------------------------------------------------------------------------------

Warranties means the warranties set out in schedule 6 (Warranties) and Warranty
shall mean any of them

Warrantors means those Management Sellers whose names are stated in part 3 of
schedule 1

Warranty Claim means any claim, proceeding, suit or action against a Warrantor
in respect of any breach under clause 9.3

Warranty Liability Percentage means, in respect of each Warrantor, the
percentage calculated in accordance with the following formula:

 

x

y

  multiplied by 100

1

X

  where: x  = the amount set against the name of the relevant Warrantor in
column (2) of schedule 1, part 3 to this Agreement; and y  = the aggregate of
the amounts set against the names of all of the Warrantors in column (2) of
schedule 1, part 3 to this Agreement

 

1.2 References to the Parties are to the parties to this Agreement, and each is
a Party.

 

1.3 References to clauses are to the clauses of this Agreement.

 

1.4 References to the schedules are to the schedules to this Agreement, which
form part of this Agreement and have the same force and effect as if set out in
the body of this Agreement.

 

1.5 Where any capitalised term is defined within a particular clause in the body
of this Agreement, that term shall bear the meaning ascribed to it in that
clause wherever it is used in this Agreement.

 

2 Interpretation

 

2.1 The table of contents and headings to clauses and schedules and are included
for ease of reference only, and are not to affect the interpretation of this
Agreement.

 

2.2 In this Agreement, unless expressly stated otherwise:

 

  (a) the words include or including (or any similar term) are not to be
construed as implying any limitation;

 

  (b) general words shall not be given a restrictive meaning by reason of the
fact that they are preceded or followed by words indicating a particular class
of acts, matters or things;

 

  (c) words indicating gender shall be treated as referring to the masculine,
feminine or neuter as appropriate;

 

  (d) a reference to a statute, statutory provision or subordinate legislation
(legislation) refers to such legislation as it is in force at the date of this
Agreement;

 

9



--------------------------------------------------------------------------------

  (e) any reference to any document other than this Agreement is a reference to
that other document as amended, varied, supplemented, or novated (in each case,
other than in breach of the provisions of this Agreement) at any time;

 

  (f) a reference to a document in the agreed form means a form of document
agreed by each of the Institutional Seller, the Purchaser and the Management
Sellers’ Representative, and signed by or on behalf of each such person for the
purposes of identification;

 

  (g) references to the time of day are to London time;

 

  (h) a reference to something being in writing or written includes any mode of
representing or reproducing words in visible form that is capable of
reproduction in hard copy form, including words transmitted by email but
excluding any other form of electronic or digital communication;

 

  (i) any reference to a person includes any individual, body corporate, trust,
partnership, joint venture, unincorporated association or governmental,
quasi-governmental, judicial or regulatory entity (or any department, agency or
political sub-division of any such entity), in each case whether or not having a
separate legal personality, and any reference to a company includes any company,
corporation or other body corporate, wherever and however incorporated or
established;

 

  (j) any reference to a holding company or a subsidiary means a holding company
or subsidiary as defined in section 1159 (and Schedule 6) of the Companies Act
2006, and any reference to a subsidiary undertaking or a parent undertaking
means a subsidiary undertaking or a parent undertaking as defined in section
1162 (and Schedule 7) of the Companies Act 2006, save in each case that that a
company shall be treated for the purposes of the membership requirement in such
sections as a member of another company even if its shares in that other company
are registered in the name of (i) its nominee or (ii) another person (or its
nominee) by way of security or in connection with the taking of security;

 

  (k) unless otherwise defined in this Agreement, words and phrases which are
generally defined for the purposes of the Companies Act 2006 shall bear the
meanings attributed to them by that Act as at the date of this Agreement; and

 

  (l) any reference to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall, in respect of any jurisdiction other than England, be
deemed to include what most nearly approximates in that jurisdiction to the
English legal term.

 

2.3 The obligations of each Seller under this Agreement are several and not
joint. No claim may be made against any Seller in respect of any breach of this
Agreement by or that relates to any other Seller.

 

3 Sale and purchase

Agreement to sell and purchase

 

3.1 On and subject to the terms of this Agreement, each Seller shall sell, or
procure the sale of, with full title guarantee, and the Purchaser shall
purchase, the Shares listed opposite such Seller’s name in schedule 1, part 1
(Institutional Seller) or schedule 1, part 2 (Management Sellers) (as relevant)
together with all rights attached or accruing to such Shares at the Completion
Date, free of any Encumbrance.

 

10



--------------------------------------------------------------------------------

3.2 The Purchaser shall acquire the Small Sellers’ Shares on the terms set out
in the Small Sellers’ SPA which the Sellers shall deliver at Completion pursuant
to paragraph 1.4 of schedule 3.

 

3.3 The Sellers shall:

 

  (a) use reasonable efforts from the date hereof until Completion to obtain
from each holder of Shares who is not a Seller, a Small Seller, a Called Seller
or the Trustee a Delayed PoA to enable the Attorney to execute the Small
Sellers’ SPA (each such holder of Shares who so executes a Delayed PoA being a
“Delayed Seller”) and shall deliver the Small Sellers’ SPA executed by the
Attorney in respect of each such holder of Shares at Completion in accordance
with paragraph 1.4 of schedule 3. Following the execution of any Delayed PoA by
a Delayed Seller, the Sellers shall provide a copy of such Delayed PoA to the
Purchaser; and

 

  (b) use reasonable efforts from the date hereof until Completion to obtain
from the Trustee the Trustee SPA in respect of all Shares held by the Trustee
duly executed by the Trustee and shall deliver the Trustee SPA executed by the
Trustee at Completion in accordance with paragraph 1.4 of schedule 3. Following
the execution of Trustee SPA by the Trustee, the Sellers shall provide a copy of
the Trustee SPA executed by the Trustee to the Purchaser.

 

3.4 As soon as reasonably practicable following the execution of this Agreement:

 

  (a) the Sellers shall by way of written resolution of the shareholders of the
Company, or by way of convening and holding a general meeting of the Company,
approve the adoption of the Articles Amendments (the “3.4 Shareholder
Resolution”). As soon as the necessary resolution has been passed, the Sellers
shall notify the Purchaser of such in writing; and

 

  (b) the Management Sellers shall by way of written resolution of the holders
of A Ordinary Shares, or by way of convening and holding a class meeting of the
holders of A Ordinary Shares, consent to the adoption of the Articles Amendments
(the “3.4 Class Consent”). As soon as the necessary resolution has been passed,
the Sellers shall notify the Purchaser of such in writing.

 

3.5 Following the 3.4 Shareholder Resolution being passed and the 3.4 Class
Consent being given and not less than seven days before the Completion Date, the
Sellers shall serve the Drag Along Notice in accordance with Article 11.2 of the
Articles, and following that, shall serve the Mandatory Sale Notice on the
Company in accordance with Article 11.3 of the Articles (each as defined in the
Articles and in a form to be agreed between the Institutional Seller, the
Management Sellers’ Representative and the Purchaser, each acting reasonably).
The Sellers shall provide copies of the Drag Along Notice and the Mandatory Sale
Notice to the Purchaser and shall confirm in writing to the Purchaser they have
been sent.

 

3.6 At Completion, the Purchaser shall acquire:

 

  (a) any Shares (other than the SFA Shares) that are not being acquired by it
pursuant to this Agreement, the Small Sellers’ SPA or the Trustee SPA (the “Drag
Along Shares”), pursuant to the Drag Along Notice at a price determined in
accordance with Articles 11.6(A) and 11.6(B) of the Articles; and

 

11



--------------------------------------------------------------------------------

  (b) all the SFA Shares pursuant to the Mandatory Sale Notice at a price
determined in accordance with Article 11.6(A) of the Articles.

 

3.7 The Purchaser shall not be obliged to complete the purchase of any of the
Shares unless the sale of all the Shares is completed simultaneously.

Waiver of pre-emption rights

 

3.8 Each Seller hereby irrevocably waives any and all rights in respect of the
Shares that may have been conferred on such Seller, by the Articles or
otherwise, including:

 

  (a) any rights of redemption, pre-emption, first refusal or transfer;

 

  (b) any rights relating to the terms of transfer and/or the consideration,
interest and/or dividends receivable for or on any Shares; and

 

  (c) any rights to acquire any Shares.

 

4 Consideration

Total

 

4.1 Subject to clauses 4.2 and 4.3, the total consideration for the purchase of
the Shares (the Consideration) shall be the aggregate of:

 

  (a) the Base Consideration; PLUS

 

  (b) the Additional Consideration; LESS

 

  (c) an amount equal to the aggregate of the Disclosed Seller Transaction Costs
and the Management Transaction Bonuses.

 

     The payment of the Consideration shall be satisfied in accordance with
clause 7.2 and schedule 3 (Completion Obligations).

Adjustments to the Consideration

 

4.2 If any Leakage is notified under clause 8 or otherwise comes to the
attention of the Purchaser at or prior to Completion and a Seller alleged to be
in breach of clause 8.1 (each a Relevant Seller) agrees that such Leakage has
occurred and the amount of such Leakage (a Leakage Amount), the Consideration
shall be reduced by an amount equal to the aggregate Leakage Amounts, which
shall discharge each Relevant Seller’s obligation to make payment of such
Leakage Amount under clause 8.2. Each Seller agrees that any Leakage Amount
shall be deducted from the Consideration that would otherwise be apportioned to
the Relevant Seller.

 

4.3 If any payment is to be made by any Seller to the Purchaser in respect of
any Seller Claim or Warranty Claim or pursuant to clause 8.2, the payment shall
be made by way of adjustment of the consideration paid by the Purchaser for the
Shares under this Agreement, which shall be deemed to have been reduced by the
amount of such payment.

 

5 Period before Completion

 

5.1 Except as otherwise agreed with the Purchaser, and subject to clause 5.2,
between the time of this Agreement and Completion each Seller shall exercise any
and all rights it might have (including any voting rights attached to its
Shares) to the extent it is legally able to do so to ensure that the business of
each Group Company is carried out in accordance with the matters specified in
schedule 2 (Pre-Completion Conduct of Group Companies).

 

12



--------------------------------------------------------------------------------

5.2 Clause 5.1 shall not operate so as to restrict or prevent:

 

  (a) the completion or performance of any obligations undertaken pursuant to
any contract or arrangement entered into by any member of the Group prior to the
date of this Agreement that has been disclosed in the Data Room;

 

  (b) any matter contemplated in this Agreement or the other Transaction
Documents;

 

  (c) any matter undertaken at the written request of the Purchaser; or

 

  (d) any matter required by law, regulation or any governmental or regulatory
authority.

 

5.3 Each Seller shall, at the sole expense of the Purchaser exercise any and all
rights it might have (including any voting rights attached to its Shares), to
the extent it is legally able to do so, to ensure that each Group Company shall,
save where unable to do so pursuant to any pre-existing confidentiality
undertaking or pursuant to law or regulation:

 

  (a) allow the Purchaser and its agents access to, and to take copies of, the
books (including cash books) and records of each Group Company; and

 

  (b) prepare for the introduction of the Purchaser’s normal working procedures
in readiness for Completion in so far as is reasonable; and

 

  (c) co-operate with the Purchaser’s requests (if any) to request that
counterparties to the Group’s contractual arrangements provide consent for, or
waive their rights in respect of, any change of control of the relevant Group
Company, including:

 

  (i) submitting the relevant written waiver or consent to the relevant
counterparty promptly following a request from the Purchaser;

 

  (ii) promptly notifying the Purchaser (and providing copies or, in the case of
non-written communications, details) of any substantive communications with or
from the relevant counterparty in respect of a waiver or consent;

 

  (iii) following consultation with the Purchaser and with the Purchaser’s prior
written consent, promptly providing such information and assistance as may be
requested by any relevant counterparty in respect of a waiver or consent;

 

  (iv) using its reasonable endeavours to allow persons nominated by the
Purchaser to attend all meetings (and participate in all telephone or other
conversations) with any relevant counterparty; and

 

  (v) giving notice to the Purchaser of the grant of any waiver or consent by
any relevant counterparty and delivering to the Purchaser a copy of each written
waiver or consent duly executed by the relevant counterparty as soon as
reasonably practicable following receipt of the same by any Seller or any Group
Company.

 

5.4 The Institutional Seller shall exercise any and all rights it might have as
a holder of Shares (including any voting rights attached to its Shares) to the
extent it is legally able to do so to ensure that Article 3.4 (Sale) of the
Articles is operated and performed in accordance with its terms prior to
Completion and shall deliver to the Purchaser prior to Completion a certified
copy of the register of members of the Company which correctly records each
holding of Shares following the operation and performance of Article 3.4 (Sale)
of the Articles.

 

13



--------------------------------------------------------------------------------

5.5 The Institutional Seller shall exercise any and all rights it might have as
a holder of Shares (including any voting rights attached to its Shares) to the
extent it is legally able to do so to ensure that Article 11 (Drag Along and
Mandatory Transfer) of the Articles is operated and performed in accordance with
its terms on or prior to Completion.

 

5.6 The Sellers shall procure that there is sent to each works council (or each
applicable economic committee) representing the employees of the Group Companies
in Germany a letter (in a form to be agreed between the Sellers and the
Purchaser, each acting reasonably) informing such works council (or applicable
economic committee) of the Transaction.

 

6 Clause 6 Schedule

 

6.1 At least three Business Days prior to the Completion Date, the Institutional
Seller shall deliver to the Purchaser:

 

  (a) a schedule (the Clause 6 Schedule) setting out:

 

  (i) the amount of any Leakage;

 

  (ii) the Outstanding Management Loan Amount;

 

  (iii) the Disclosed Seller Transaction Costs; and

 

  (b) the Small Sellers’ SPA duly executed by all the Small Sellers and the
Delayed Sellers.

 

7 Completion

Date and place

 

7.1 Completion shall take place at the offices of the Sellers’ Solicitors:

 

  (a) at 12:00 p.m. (UK time) on the Completion Date; or

 

  (b) on such other date and time as the Parties may agree.

Completion arrangements

 

7.2 At Completion, the Sellers and the Purchaser shall comply with their
respective obligations as specified in schedule 3 (Completion Obligations).

Breach of completion obligations

 

7.3 If any of the Sellers or the Purchaser fails to comply with any obligation
specified in schedule 3 (Completion Obligations), the Institutional Seller, in
the case of non-compliance by the Purchaser, and the Purchaser, in the case of
non-compliance by any of the Sellers, shall be entitled by written notice to the
other Parties, served on the day that would otherwise be the Completion Date,
to:

 

  (a) defer Completion for a period of up to ten Business Days (in which case
the provisions of this clause 7.3 shall apply to Completion as so deferred);

 

  (b) require all Parties to effect Completion so far as practicable having
regard to the defaults that have occurred (and if the Purchaser exercises its
right pursuant to this clause 7.3(b) completion of the purchase of some of the
Shares does not affect the Purchaser’s rights in connection with the other
Shares); or

 

14



--------------------------------------------------------------------------------

  (c) terminate this Agreement,

in each case without prejudice to the rights of the other Parties under this
Agreement (including the right to claim damages) or otherwise.

Repayment of Outstanding Management Loans

 

7.4 Each relevant Management Seller hereby instructs the Purchaser to pay an
amount of the Consideration due to such Management Seller pursuant to clause 7.2
which is equal to the Outstanding Management Loan Amount owed by that Management
Seller under the Outstanding Management Loan to which he is a party directly to
the Company in satisfaction by the Management Seller of such Outstanding
Management Loan Amount in accordance with paragraph 2.1(b) of schedule 3
(Completion Obligations).

 

8 Leakage

 

8.1 Each Seller severally undertakes to the Purchaser that:

 

  (a) as at the date of this Agreement, since the Locked Box Date, there has not
been any Leakage to or for the benefit of it or its Related Persons and that
none will occur from (and including) the date of this Agreement up to (and
including) Completion; and

 

  (b) other than agreements or arrangements in respect of Permitted Leakage, no
arrangement or agreement that has or will result in Leakage to or for the
benefit of it or its Related Persons being incurred at any time after (and
including) the Locked Box Date has at any time been made or entered into and no
such arrangement or agreement shall be entered into from the date of this
Agreement until (and including) Completion.

 

8.2 If any breach of clause 8.1 occurs, provided that the Purchaser has notified
each Relevant Seller in writing of its obligation to make such payment within
eight months of the Completion Date, providing reasonably sufficient evidence as
to the quantum of such Leakage, each Relevant Seller shall, on five Business
Days’ notice by the Purchaser, pay to the Purchaser (or, at the Purchaser’s
election, any Group Company) an amount (on a pound for pound basis) in cash
equal to the amount of any Leakage received by or for the benefit of such
Relevant Seller or any of its Related Persons plus an incremental amount
calculated at a rate of 5.00% per annum from (and including) the date on which
such Leakage occurred to (but excluding) the date the amount is received by the
Purchaser together with any other costs and expenses (including Tax) reasonably
incurred by the Purchaser or any member of the Purchaser’s Group in connection
with the investigation and recovery of such amount. Once such payment has been
made pursuant to this clause 8.2, the Relevant Seller shall have no further
liability under this Agreement with respect to the acts or omissions giving rise
to such Leakage, including, in particular, any liability under clause 8.1(a) or
8.1(b).

 

8.3 Each Seller undertakes to notify the Purchaser in writing as soon as
practicable after becoming aware of any breach of clause 8.1.

 

8.4

If any Seller is required to make a deduction or withholding for or on account
of Tax on a payment made under clause 8.2 above or if a payment received in
accordance with clause 8.2 above is subject to Tax in the hands of the
Purchaser, each Relevant Seller shall pay such additional amount as will leave
the Purchaser with the same amount as it would have received had the payment not
been subject to any such Tax. To the extent that any such additional amount
results in the Purchaser obtaining a relief, the Purchaser shall pay to each

 

15



--------------------------------------------------------------------------------

  Relevant Seller, within five Business Days of obtaining the benefit of the
relief, an amount (to be determined by the Purchaser acting reasonably) equal to
75% of the lesser of the actual cash Tax saving from the utilisation of such
relief obtained and the additional amount.

 

9 Warranties and undertakings

Institutional Seller’s Fundamental Warranties

 

9.1 The Institutional Seller warrants to the Purchaser as at the date of this
Agreement and on the Completion Date (by reference to the facts and
circumstances as at Completion) that:

 

  (a) the Institutional Seller is a company duly incorporated under the laws of
the Cayman Islands;

 

  (b) it is the sole legal and beneficial owner of the Shares set forth against
its name in column 2 of schedule 1, part 1, and such Shares are fully paid up;

 

  (c) the 376,393,854 Ordinary Shares, 100,000,000 A Ordinary Shares and,
350,000 SFA Shares constitute the whole of the allotted and issued share capital
of the Company as at the date of this Agreement;

 

  (d) the Institutional Shareholder does not hold any outstanding option or
right to acquire any share in the capital of the Company, nor is it party to any
agreement or commitment outstanding which calls for (or accords any person the
right to call for) the creation, allotment, issue, redemption, repayment or
transfer of any share in the capital of the Company;

 

  (e) save for any Encumbrance that will be discharged upon Completion, there is
no Encumbrance in relation to any Share set forth against its name in column 2
of schedule 1, Part 1, and there is no agreement or commitment to give or create
any Encumbrance and, so far as it is aware, no claim has been made by any person
to be entitled to any Encumbrance in relation to any such Share;

 

  (f) it has the requisite power and authority to enter into, deliver and
perform its obligations under this Agreement and each other Transaction
Documents to which it is a party.

 

  (g) its obligations under this Agreement and each other Transaction Document
to which it is a party will, when delivered, constitute its valid and binding
obligations in accordance with their respective terms;

 

  (h) the execution and delivery of, and the performance by the Institutional
Seller of its obligations under this Agreement and each other Transaction
Document to which it is a party will not:

 

  (i) conflict with or result in a material breach of any provision of the
memorandum or articles of association of the Institutional Seller;

 

  (ii) result in a material breach of, or constitute a default under, any
instrument to which the Institutional Seller is a party or by which the
Institutional Seller is bound; or

 

  (iii)

save as set out in this Agreement, and so far as it is aware, require the
Institutional Seller to obtain any consent or approval of, or give any notice to
or make any registration with, any governmental, regulatory or other authority

 

16



--------------------------------------------------------------------------------

  that has not been unconditionally and irrevocably obtained or made at the date
of this Agreement (save for any legal or regulatory entitlement to revoke the
same other than by reason of any misrepresentation or misstatement) or result in
a breach of any order, judgment or decree of any court or governmental agency to
which the Institutional Seller is a party or by which the Institutional Seller
is bound;

 

  (i) the Institutional Seller is not insolvent or unable to pay its debts as
they fall due and has not proposed and is not subject to any arrangements
(whether by court process or otherwise) under which its creditors (or any group
of them) would receive less than the amounts due to them. No steps have been
taken to enforce any security over any assets of the Institutional Seller and no
event has occurred to give the right to enforce any such security;

 

  (j) as at Completion, there will be no agreement or arrangement (legally
enforceable or not) to which any Group Company is a party and in which the
Institutional Seller, any director, employee, agent or officer of the
Institutional Seller, or any of their respective Related Persons is interested
in any way;

 

  (k) no Group Company has any liability or obligation (actual or contingent) in
respect of, and none of the Institutional Seller, its Related Persons or, so far
as the Institutional Seller is aware, any Small Seller, Delayed Seller, Called
Seller or Dragged Seller or their respective Related Persons, is entitled to
receive any, fee, brokerage, commission, bonus or expense, incurred or to be
incurred in connection with or arising as a result of the Transaction other than
pursuant to the Management Transaction Bonuses; and

 

  (l) it has, or with effect from Completion will have, and will procure that
each of its Related Persons has, or with effect from Completion will have, no
claims or demands against any Group Company and each Group Company has been
released from all obligations and liabilities to the Institutional Seller and
any of its Related Persons in respect of any period prior to Completion.

Management Sellers’ Fundamental Warranties

 

9.2 Each Management Seller severally warrants to the Purchaser in respect of
himself only as at the date of this Agreement and on the Completion Date (by
reference to the facts and circumstances as at Completion) that:

 

  (a) he is on the date of this Agreement the sole legal and beneficial owner of
the Shares set forth against his name in columns 2 and 3 of schedule 1, part 2
and such Shares are fully paid up;

 

  (b) he will at Completion be the sole legal and beneficial owner of the Shares
set forth against his name in columns 2 and 3 of schedule 1, part 2, except that
some of the A Ordinary Shares set forth against his name in column 3 of schedule
1, part 2 will have been converted into and redesignated as Deferred Shares in
accordance with the Articles and the Management Seller will be the sole and
legal beneficial owner of all such Deferred Shares;

 

  (c) so far as he or it is aware, the Company has not issued and there is not
outstanding any option or right to acquire any share in the capital of the
Company and there is not any agreement or commitment outstanding which calls for
(or accords any person the right to call for) the creation, allotment, issue,
redemption, repayment or transfer of any share in the capital of the Company;

 

  (d) save for any Encumbrance that will be discharged upon Completion, there is
no Encumbrance in relation to the Shares referred to in clause 9.2(a) or 9.2(b)
and there is no agreement or commitment to give or create any Encumbrance and,
so far as it is aware, no claim has been made by any person to be entitled to
any Encumbrance in relation to any such Share;

 

17



--------------------------------------------------------------------------------

  (e) he or it has the capacity to enter into, deliver and perform his or its
obligations under this Agreement and each other Transaction Document to which
such Management Seller is a party;

 

  (f) the execution and delivery of, and the performance by the relevant
Management Seller of his or its obligations under this Agreement and each other
Transaction Document to which he or it is a party will not:

 

  (i) result in a material breach of, or constitute a default under, any
instrument to which such Management Seller is a party or by which such
Management Seller is bound; or

 

  (ii) save as set out in this Agreement, and so far as he or it is aware,
require such Management Seller to obtain any consent from or the approval of, or
give any notice to or make any registration with, any governmental, regulatory
or other authority that has not been unconditionally and irrevocably obtained or
made at the date of this Agreement (save for any legal or regulatory entitlement
to revoke the same other than by reason of any misrepresentation or
misstatement) or result in a breach of any order, judgment or decree of any
court or governmental agency to which such Management Seller is a party or by
which the Management Seller is bound; and

 

  (g) the Management Seller is not insolvent or unable to pay its debts as they
fall due and has not proposed and is not subject to any arrangements (whether by
court process or otherwise) under which its creditors (or any group of them)
would receive less than the amounts due to them. No steps have been taken to
enforce any security over any assets of the Management Seller and no event has
occurred to give the right to enforce any such security;

 

  (h) there is no agreement or arrangement (legally enforceable or not) to which
any Group Company is or was a party and in which the Management Seller or any of
his or its Related Persons is or was interested in any way;

 

  (i) no Group Company has any liability or obligation (actual or contingent) in
respect of, and the Management Seller and his or its Related Persons are not
entitled to receive any fee, brokerage, commission, bonus or expense, incurred
or to be incurred in connection with or arising as a result of the Transaction
other than pursuant to the Management Transaction Bonuses; and

 

  (j) he or it has, or with effect from Completion will have, and will procure
that each of his or its Related Persons has, or with effect from Completion will
have, no claims or demands against any Group Company and each Group Company has
been released from all obligations and liabilities to such Management Seller and
any of his or its Related Persons in respect of any period prior to Completion,
except that this shall not prejudice such obligations or liabilities as may
exist under any Management Sellers’ ongoing employment contracts.

Warrantors’ Warranties

 

9.3 Each Warrantor severally warrants to the Purchaser on the terms of the
Warranties as at the date of this Agreement.

 

9.4

Each Warranty is qualified by the expression “so far as the Warrantors are
aware” and the

 

18



--------------------------------------------------------------------------------

  Warrantor giving each such Warranty shall be deemed to have, when giving that
Warranty, the actual knowledge, information and awareness of himself, each other
Warrantor and Darren Leigh, Konstantin Skorik, John McArthur and Frank Schuhholz
and, in respect of the Warranty in paragraph 17.4 of schedule 6 only, Caroline
Donatantonio.

Purchaser’s warranties

 

9.5 The Purchaser warrants to the Sellers that:

 

  (a) the Purchaser is a company duly incorporated under the laws of England;

 

  (b) the Purchaser has the requisite power and authority to enter into, deliver
and perform its obligations under this Agreement and each other Transaction
Document to which the Purchaser is a party;

 

  (c) this Agreement and each other Transaction Document to which the Purchaser
is a party will, when executed, constitute valid, binding and enforceable
obligations of the Purchaser in accordance with their respective terms;

 

  (d) the execution and delivery of, and the performance by the Purchaser of its
obligations under this Agreement and each other Transaction Document to which
the Purchaser is a party will not:

 

  (i) conflict with or result in a material breach of any provision of the
memorandum or articles of association of the Purchaser;

 

  (ii) conflict with, result in a material breach of or constitute a default
under any instrument to which the Purchaser is a party or by which the Purchaser
is bound; or

 

  (iii) save as set out in this Agreement, and other than any consent or
approval it will obtain or any such notice or registration it will make, and so
far as it is aware, require the Purchaser to obtain any consent or approval of,
or give any notice to or make any registration with, any governmental,
regulatory or other authority that has not been unconditionally and irrevocably
obtained or made at the date of this Agreement (save for any legal or regulatory
entitlement to revoke the same other than by reason of any misrepresentation or
misstatement) or result in a breach of any order, judgment or decree of any
court or governmental agency to which the Purchaser is a party or by which the
Purchaser is bound. For the avoidance of doubt, references in this clause
9.5(d)(iii) to the Purchaser shall not be construed to include the Company or
any Group Company;

 

  (e) to the extent that any consent or approval which is not obtained, or any
notice or registration which is not made, prior to Completion, any such consent
or approval or any such notice or registration will not have any effect on the
Purchaser’s ability to perform its obligations under this Agreement and each
other Transaction Document to which it is a party; and

 

  (f) the Purchaser has, and at Completion will have, the necessary cash
resources to meet its obligations under this Agreement immediately available on
an unconditional basis.

 

19



--------------------------------------------------------------------------------

Purchaser’s Guarantor’s warranties

 

9.6 The Purchaser’s Guarantor warrants to the Sellers that:

 

  (a) the Purchaser’s Guarantor is a company duly incorporated under the laws of
the State of Delaware, U.S.A.;

 

  (b) the Purchaser’s Guarantor has the requisite power and authority to enter
into, deliver and perform its obligations under this Agreement and each other
Transaction Document to which the Purchaser’s Guarantor is a party;

 

  (c) this Agreement and each other Transaction Document to which the
Purchaser’s Guarantor is a party will, when executed, constitute valid, binding
and enforceable obligations of the Purchaser’s Guarantor in accordance with
their respective terms;

 

  (d) the execution and delivery of, and the performance by the Purchaser’s
Guarantor of its obligations under this Agreement and each other Transaction
Document to which the Purchaser’s Guarantor is a party will not:

 

  (i) conflict with or result in a material breach of any provision of the
by-laws or constitutional documents of the Purchaser’s Guarantor;

 

  (ii) conflict with, result in a material breach of or constitute a default
under any instrument to which the Purchaser’s Guarantor is a party or by which
the Purchaser’s Guarantor is bound; or

 

  (iii) save as set out in this Agreement, and other than any consent or
approval it will obtain or any such notice or registration it will make, and so
far as it is aware, require the Purchaser’s Guarantor to obtain any consent or
approval of, or give any notice to or make any registration with, any
governmental, regulatory or other authority that has not been unconditionally
and irrevocably obtained or made at the date of this Agreement (save for any
legal or regulatory entitlement to revoke the same other than by reason of any
misrepresentation or misstatement) or result in a breach of any order, judgment
or decree of any court or governmental agency to which the Purchaser’s Guarantor
is a party or by which the Purchaser’s Guarantor is bound. For the avoidance of
doubt, references in this clause 9.6(d)(iii) to the Purchaser’s Guarantor shall
not be construed to include the Company or any Group Company;

 

  (e) to the extent that any consent or approval which is not obtained, or any
notice or registration which is not made, prior to Completion, any such consent
or approval or any such notice or registration will not have any effect on the
Purchaser Guarantor’s ability to perform its obligations under this Agreement
and each other Transaction Document to which it is a party; and

 

  (f) the Purchaser’s Guarantor will procure that at Completion the Purchaser
will have the necessary cash resources to meet its obligations under this
Agreement immediately available on an unconditional basis.

Purchaser’s undertakings

 

9.7

The Purchaser acknowledges and agrees that, in the absence of fraud, dishonesty
or wilful concealment, in relation to any Seller Claim against a Seller or claim
for the repayment of any

 

20



--------------------------------------------------------------------------------

  Leakage Amount from a Relevant Seller, the Purchaser has no rights against and
may not make any claim against any employee, director, agent, officer or (except
to the extent such adviser has entered into a reliance letter with the
Purchaser) adviser of that Seller or any of its Related Persons on whom it may
have relied before agreeing to any term of, or entering into, this Agreement or
any other Transaction Document, and each and every such person shall be entitled
to enforce this clause 9.7 under the Contracts (Rights of Third Parties) Act
1999.

 

9.8 If the Purchaser becomes aware of any fact, matter or circumstance that may
directly or indirectly impede the Purchaser from drawing down such amounts under
the terms of the Purchaser’s funding arrangements as are necessary to enable the
Purchaser to comply with its obligations at Completion, the Purchaser shall
promptly notify the Institutional Seller in writing of that fact, matter or
circumstance.

Sellers’ undertakings

 

9.9 Each Seller agrees and undertakes to the Purchaser and to each person
referred to in this clause 9.9 that, except in the case of fraud, it will not
make any claim against any Group Company or any director, officer, employee or
agent of any Group Company on whom it may have relied before agreeing any term
of this Agreement or any of the transactions contemplated by this Agreement
which it may have in respect of a misrepresentation, inaccuracy or omission in
or from information or advice provided by any such person for the purpose of
assisting the Seller to give a warranty set out in clause 9.1, 9.2 or 9.3. Any
Group Company or any director, officer, employee or agent of any Group Company
may enforce the terms of this clause 9.9 subject to and in accordance with the
provisions of the Contracts (Rights of Third Parties) Act 1999.

 

9.10 Subject to clause 9.11, from the date of this Agreement to the second
anniversary of the Completion Date the Institutional Seller shall not, and shall
procure that each of its Affiliates shall not, in each case directly or
indirectly, solicit, endeavour to entice away, employ, or offer to employ any
officer, director or employee of any member of any Group Company who has a gross
annual basic salary of £100,000 or more as at the date of this Agreement.

 

9.11 The provisions of clause 9.10 shall not apply with respect to any
recruitment or employment offer made to any person who contacts the
Institutional Seller or any of its Affiliates in response to a bona fide
employment advertisement that is not directed at one or more employees of any
Group Company.

 

9.12 The Institutional Seller considers that the restrictions contained in
clause 9.10 are no greater than is reasonable and necessary for the protection
of the Purchaser’s legitimate interests. If any such restriction shall be held
to be void but would be valid if deleted in part or reduced in application, then
such restriction shall apply with such deletion or modification as may be
necessary to make it valid and enforceable.

 

9.13 Following Completion, the Institutional Seller shall procure that (a) an
amount of the Consideration transferred to the Sellers’ Solicitor’s Account
pursuant to clause 7.2 and schedule 3 that is equal to the consideration to be
paid to a Small Seller, a Delayed Seller, the Trustee, a Called Seller or a
Dragged Seller is paid to such person and will confirm in writing to the
Purchaser when all such payments have been made and (b) an amount of the
Disclosed Seller Transaction Costs transferred to the Sellers’ Solicitor’s
Account pursuant to clause 7.2 and schedule 3 is paid to each person to whom the
Disclosed Seller Transaction Costs are owed and will confirm in writing to the
Purchaser when all such payments have been made.

 

21



--------------------------------------------------------------------------------

10 Limitation of liability

Threshold for claims

 

10.1 The Purchaser shall not be entitled to recover any amount in respect of a
Warranty Claim unless:

 

  (a) the amount recoverable by the Purchaser or a Group Company in respect of
that individual Warranty Claim exceeds £100,000; and

 

  (b) the amount recoverable by the Purchaser or a Group Company in respect of
that individual Warranty Claim when aggregated with any other amount or amounts
recoverable in respect of other Warranty Claims (excluding any amounts in
respect of a Warranty Claim in respect of which the amount recoverable by the
Purchaser or a Group Company is £100,000 or less) exceeds £5,000,000 (the
“Warranty Claims Threshold”).

 

10.2 Where the aggregate amount claimed in respect of all Warranty Claims
referred to in clause 10.1(b) exceeds the Warranty Claims Threshold, the
relevant Warrantors shall be liable for the full amount of such Warranty Claims
and not simply the excess.

 

10.3 Clauses 10.1 and 10.2 shall not apply to Seller Claims.

Monetary limits

 

10.4 The aggregate liability of any Seller (other than a Warrantor) in respect
of all and any Seller Claims and, in the case of a Seller who is a Warrantor, in
respect of all and any Seller Claims and Warranty Claims shall be limited to,
and shall in no event exceed, 100% of the amount actually received by such
Seller at or shortly following Completion pursuant to this Agreement.

 

10.5 Notwithstanding the limit on the aggregate liability of a Seller who is a
Warrantor for all and any Seller Claims and Warranty Claims under clause 10.4
the aggregate liability of a Seller who is a Warrantor in respect of all and any
Warranty Claims only shall be limited to, and shall in no event exceed, the
amount set out against the name of such Warrantor in column (2) of schedule 1,
part 3 to this Agreement.

 

10.6 Notwithstanding the limits on (i) the aggregate liability of a Seller who
is a Warrantor for all and any Seller Claims and Warranty Claims under clause
10.4 and (ii) the aggregate liability of a Seller who is a Warrantor for all and
any Warranty Claims only under clause 10.5, the aggregate liability of a Seller
who is a Warrantor in respect of all and any Management Warranty Claims shall be
limited to, and shall in no event exceed, the amount set out against the name of
such Warrantor in column (3) of schedule 1, part 3 to this Agreement.

 

10.7 The amount of the liability of each Warrantor in respect of any Warranty
Claim shall not exceed his Warranty Liability Percentage of the amount
recoverable by the Purchaser or a Group Company in respect of that Warranty
Claim.

Notice and conduct of claims

 

10.8 Following Completion, if any matter comes to the notice of the Purchaser or
any Group Company which could reasonably be expected to give rise to a liability
of the Sellers or the Warrantors under a Seller Claim or a Warranty Claim as
relevant, the Purchaser shall (and shall procure that the Group Companies shall)
as soon as reasonably practicable give written notice of that matter to the
Institutional Seller and the Management Sellers’ Representative.

 

22



--------------------------------------------------------------------------------

10.9 No Seller shall be liable in respect of any Seller Claim or any Warranty
Claim unless written notice of such Seller Claim or Warranty Claim is given by
the Purchaser to each Seller or Warrantor (as relevant) on or before the date
falling 18 months after (and excluding) the date of Completion, specifying, in
such detail as is reasonably available to the Purchaser at the time, the legal
and factual basis of the Seller Claim or Warranty Claim, as applicable, the
evidence on which the Purchaser relies and, if reasonably practicable, the
amount likely to be claimed, in each case so far as such details are known to
the Purchaser, but failure to include such details in such notice shall not
affect the validity of the relevant Seller Claim or Warranty Claim.

 

10.10 In respect of any claim brought by a third party against the Purchaser or
any Group Company of which the Purchaser has given notice under clause 10.9 to
the Institutional Seller or the Management Sellers’ Representative, the
Purchaser shall (and shall procure that the Group Companies shall):

 

  (a) consult with, and take into consideration the views of, the Institutional
Seller and the Management Sellers’ Representative before taking any steps in
relation to that matter; and

 

  (b) not make any admission of liability, agreement or compromise with any
person, body or authority in relation to that matter without the prior written
consent of the Institutional Seller and the Management Sellers’ Representative
(such consent not to be unreasonably withheld or delayed).

 

10.11 Where a breach giving rise to a Seller Claim or a Warranty Claim is
capable of remedy, the Purchaser shall not be entitled to make any claim
(whether for damages or otherwise) in respect of such breach if the breach is
remedied such that the Purchaser’s Group has suffered no loss or damage
(including as to all costs, fees and other expenses associated with such remedy,
including any Tax thereon) within 30 days after notice of the relevant Seller
Claim or Warranty Claim is given under clause 10.9. No Seller shall be liable in
respect of any Seller Claim or Warranty Claim to the extent that the subject of
such claim has been made or is made good or is otherwise compensated for without
cost to the Purchaser, in each case in accordance with this clause 10.11 and
such that the Purchaser’s Group has suffered no loss or damage (including as to
all costs, fees and other expenses associated with such remedy, including any
Tax thereon).

 

10.12 If notice of any Seller Claim or any Warranty Claim is served by the
Purchaser under clause 10.9, no Seller shall be liable in respect of such Seller
Claim or Warranty Claim (if such Seller Claim or Warranty Claim has not been
satisfied or settled) unless:

 

  (a) legal proceedings in respect of such Seller Claim or Warranty Claim are
both issued and served within 6 months after (and excluding) the date on which
notice is served; and

 

  (b) such proceedings are being and continue to be pursued with reasonable
diligence.

Disclosure

 

10.13 The Warrantors shall not be liable for any Warranty Claim if and to the
extent that the facts, matters and circumstances giving rise to such Warranty
Claim were Disclosed to the Purchaser in the Disclosure Letter. This clause
10.13 shall not apply to Seller Claims.

 

23



--------------------------------------------------------------------------------

Purchaser actions

 

10.14 No Seller shall be liable in respect of any Seller Claim or any Warranty
Claim to the extent that the Seller Claim or Warranty Claim arises, or is
increased, as a result of any matter or thing done, or omitted to be done
pursuant to and in compliance with this Agreement or any other Transaction
Document or at the written request of the Purchaser, other than a matter or
thing done or omitted to be done (i) in the normal and ordinary course of
business as presently carried on by a Group Company, (ii) pursuant to any
obligation of a Group Company incurred prior to Completion, (iii) in order to
comply with law or regulation in force at Completion or (iv) at the written
request or with the written approval of the Sellers.

 

10.15 Nothing in the Transaction Documents is to be construed as relieving the
Purchaser from any duty it may have to mitigate any loss or damage to the extent
required by applicable law.

Limitations on Seller Claims and Warranty Claims

 

10.16 The Purchaser shall not be entitled to recover from any Seller(s) more
than once in respect of the same loss or damage.

 

10.17 The Purchaser undertakes to each of the Sellers for itself and as agent
and trustee for each employee, director, agent or officer of the Sellers, any of
their Related Persons and/ or any Group Company that, in the absence of fraud,
fraudulent misrepresentation or deliberate concealment, the Purchaser has no
rights against (and waives any rights it may have against) and may not make a
Seller Claim or Warranty Claim against (and waives any Seller Claim or Warranty
Claim it may have against), any such person other than a Seller.

 

10.18 The Purchaser shall not be entitled to recover any amount in respect of a
Warranty Claim to the extent that a specific provision or a specific reserve in
respect of the liability or other matter giving rise to the Seller Claim or the
Warranty Claim in question was made in the Locked Box Accounts or the Management
Accounts.

Recovery from third parties

 

10.19 If the Purchaser or any Group Company is entitled to recover from a third
party (including any of its insurers) an amount in respect of any matter which
could reasonably be expected to give rise to a liability of the Sellers or the
Warrantors under a Seller Claim or a Warranty Claim as relevant, the Purchaser
shall (or shall procure that the relevant Group Company shall) use reasonable
endeavours to recover such amount. If one or more Sellers have paid an amount in
discharge of any Seller Claim or any Warranty Claim, and the Purchaser or any
Group Company recovers from a third party (whether before or after receipt of
the amount paid by one or more of the Sellers) a sum that indemnifies or
compensates the Purchaser or Group Company (in whole or in part) for the losses
which are the subject matter of such Seller Claim or Warranty Claim, the
Purchaser or the relevant Group Company shall pay to the relevant Sellers as
soon as practicable after receipt of such sum an amount equal to:

 

  (a) the excess of the aggregate of the sum recovered from each Seller and the
third party (less any costs and expenses incurred by the Purchaser or any Group
Company in obtaining such recovery and less any Taxation attributable to or
suffered in respect of the sum recovered after taking account of any tax relief
available in respect of any matter giving rise to the Seller Claim or Warranty
Claim) over the total amount of the loss or damage suffered by the Purchaser or
any Group Company referable to such Seller Claim or Warranty Claim; or

 

  (b) if less, the amount previously paid by the relevant Sellers to the
Purchaser less any Taxation attributable to it.

 

24



--------------------------------------------------------------------------------

10.20 The Purchaser shall pay the aggregate of any amounts payable by it under
clause 10.19 to a bank account notified to it by the Institutional Seller and
shall not be concerned with the apportionment between the Sellers of any amounts
paid pursuant to clause 10.19.

Fraud

 

10.21 None of the limitations contained in this clause 10 shall apply to any
Seller Claim or Warranty Claim that arises or is increased, or is delayed, as a
result of, fraud, or wilful misrepresentation on the part of any Seller or any
of its representatives, agents or advisers.

No Rescission

 

10.22 Notwithstanding that the Purchaser becomes aware at any time that there
has been a breach of any provision of this Agreement or that there may be a
claim against a Seller in connection with this Agreement or any other
Transaction Document, the Purchaser shall not be entitled to rescind this
Agreement or treat this Agreement as terminated but (without prejudice to clause
8.2 in respect of any Leakage) shall only be entitled to claim damages in
respect of such matter and, accordingly, the Purchaser waives all and any rights
of rescission it may have in respect of any such matter (howsoever arising or
deemed to arise), other than any such rights arising in respect of fraud,
fraudulent misrepresentation or deliberate concealment on the part of the
relevant Seller.

Purchaser Awareness

 

10.23 No Seller shall be liable in respect of any Seller Claim or any Warranty
Claim to the extent that the relevant breach of this Agreement giving rise to
the Seller Claim or Warranty Claim is or was within the actual knowledge of
Matthew O. Walsh, Thomas D. Savage, Michael O. Miller, Gerald T. Gates or Alfred
Q. Ricotta at the date of this Agreement.

 

11 Tax information

 

11.1 The Institutional Seller undertakes to provide such assistance and such
information in its possession or under its control as may reasonably be required
by the Purchaser in order to negotiate, refute, settle, compromise or otherwise
deal with any claim, investigation or enquiry by a Tax Authority regarding a
Group Company that relates to income, profits or gains earned, accrued or
received (or treated for Tax purposes as earned, accrued or received) or any
event occurring (or treated for Tax purposes as occurring) on or before
Completion.

 

11.2 The Purchaser undertakes to provide such assistance and such information in
its possession or under its control as may reasonably be required by any Seller
in order to negotiate, refute, settle, compromise or otherwise deal with any
claim, investigation or enquiry by a Tax Authority regarding a Seller or any of
its Related Persons that relates to income, profits or gains earned, accrued or
received (or treated for Tax purposes as earned, accrued or received) or any
event occurring (or treated for Tax purposes as occurring) on or before
Completion.

 

11.3 To enable compliance with the Purchaser’s obligations under clause 11.2,
the Purchaser shall and shall cause each Group Company to:

 

25



--------------------------------------------------------------------------------

  (a) properly retain and maintain all relevant records until the earlier of
seven years after Completion and such time as the Sellers agree that such
retention and maintenance is no longer necessary; and

 

  (b) upon being given reasonable notice a Seller and subject to such Seller
giving any confidentiality undertaking reasonably required by the Purchaser,
allow such Seller and its officers, employees, agents, auditors and
representatives, at the Seller’s cost, to:

 

  (i) inspect, review and make copies of such records and information for and
only to the extent necessary for that purpose; and

 

  (ii) have reasonable access within five Business Days to any employee,
officer, adviser or premises of any Group Company during normal working hours.

 

12 Announcements and confidentiality

Announcements

 

12.1 The Institutional Seller and the Purchaser’s Guarantor shall make the
Announcement on the date of this Agreement.

 

12.2 Subject to clauses 12.1 and 12.6, no Party shall make or issue any
announcement or circular in connection with the existence or the subject matter
of this Agreement, the Transaction or any other Transaction Document, or cause
any such announcement to be made or issued, without the prior written consent
of:

 

  (a) in the case of an announcement by a Seller, the Purchaser; and

 

  (b) in the case of an announcement by the Purchaser, the Institutional Seller.

Confidentiality

 

12.3 This clause 12 shall be without prejudice to the Confidentiality Agreement,
which shall continue in full force and effect.

 

12.4 Subject to clause 12.6, each Party shall treat as strictly confidential and
shall not disclose or use any information received or obtained in connection
with or as a result of entering into this Agreement or any other Transaction
Document that relates to:

 

  (a) the provisions of this Agreement or any Transaction Document;

 

  (b) the negotiations relating to this Agreement and all other Transaction
Documents;

 

  (c) relates to any Group Company’s business or financial or other affairs; or

 

  (d) any other Party or its Related Persons.

 

12.5 Subject to clause 12.6, each Seller shall treat as strictly confidential
and shall not disclose or use any information directly or indirectly received or
held by or on behalf of any Seller or any of their Related Persons (or their
respective directors, officers, employees, consultants, agents or advisers)
relating to the Purchaser’s Group including, following Completion, any of the
Group Companies.

 

26



--------------------------------------------------------------------------------

12.6 Notwithstanding clauses 12.2, 12.4 and 12.5, a Party may disclose or use
information if and to the extent that:

 

  (a) such disclosure or use is required by applicable law or regulation, by any
competent judicial, governmental or regulatory body, or by the rules of any
recognised stock exchange;

 

  (b) such disclosure or use is required for the purpose of any judicial
proceedings arising out of this Agreement or any other Transaction Document;

 

  (c) such disclosure or use is required to vest the full benefit of this
Agreement or any other Transaction Document in any Party;

 

  (d) such disclosure is made to a Taxation Authority in connection with the tax
affairs of the disclosing Party;

 

  (e) such disclosure is made to the professional advisers, auditors or bankers
of a Party on a need-to-know basis, provided that the disclosure is made on a
confidential basis;

 

  (f) such disclosure is made by the Institutional Seller to any of its Related
Persons or investors in funds managed or advised by any of them, subject to the
recipient keeping such information confidential;

 

  (g) the information is or becomes publicly available (other than by breach of
this Agreement or the Confidentiality Agreement); or

 

  (h) in the case of a Seller, the Purchaser has given its prior written consent
or, in the case of the Purchaser, the Institutional Seller has given its prior
written consent.

 

12.7 Before any information is disclosed pursuant to clause 12.6(a), 12.6(b) or
12.6(d), the Party concerned shall (unless prohibited by law or regulation)
notify the other Parties to whom the disclosure relates of the circumstances of
the disclosure and the information to be disclosed with a view to taking into
account such other Parties’ reasonable requirements as to the timing and content
of such disclosure, subject to such Party’s obligations under applicable law or
regulation.

 

12.8 As soon as reasonably practicable after the date of this Agreement, each
Seller shall ask each person with whom it has entered into a confidentiality
agreement in connection with a potential acquisition of the Group Companies to
destroy or return all confidential information (howsoever defined in such
agreement) in accordance with the terms of such agreement.

 

13 Guarantee

In consideration for the Sellers entering into this Agreement, the Purchaser’s
Guarantor gives in favour of the Sellers, the Small Sellers and the Delayed
Sellers, the guarantee and indemnity in the terms set out in schedule 5
(Guarantee and Indemnity).

 

14 Notices

Service of notices

 

14.1

Any notice to be given under this Agreement must be in English and in writing,
and may be served by hand, by first class post or airmail (pre-paid and signed
for in each case) or by email to the address or email address (as applicable)
given below, or to such other address or

 

27



--------------------------------------------------------------------------------

email address as may have been notified by any Party to the other Parties for
this purpose (which shall supersede the previous address or email address (as
applicable) from the date on which notice of the new address is deemed to be
served under this clause 14).

 

Institutional Seller: For the attention of: Mr. Thorsten Johnsen Address: c/o
Arcapita 15th Floor The Shard London SE1 9SG United Kingdom Email address:

#####

Management Sellers’ Representative: For the attention of: Mr. Russell Mears
Address: Freightliner Group Limited 3rd Floor, The Podium One Eversholt Street
London NW1 2FL United Kingdom Email address:

#####

Purchaser or the Purchaser’s Guarantor: For the attention of: General Counsel
Address: c/o Genesee & Wyoming Inc. 20 West Avenue Darien, Connecticut 06820
United States of America Email address:

######

 

14.2 Any notice served in accordance with clause 14.1 shall be deemed to have
been received:

 

  (a) if delivered by hand, at the time of delivery;

 

  (b) if sent by first class post, at 9.30 am on the second day after (and
excluding) the date of posting;

 

  (c) if sent by airmail, at 9.30 am on the fifth day after (and excluding) the
date of posting; or

 

  (d) if sent by email, at the time of transmission by the sender,

 

28



--------------------------------------------------------------------------------

provided that if a notice would otherwise be deemed to have been received
outside Normal Business Hours, it shall instead be deemed to have been received
at the recommencement of such Normal Business Hours.

 

14.3 For the purposes of clause 14.2, Normal Business Hours means 9.00 am to
5.30 pm local time in the place of receipt on any day which is not a Saturday,
Sunday or public holiday in that location. In the case of service on any Party
by email, the place of receipt shall be deemed to be the address specified for
service on that Party by post.

 

14.4 In proving receipt of any notice served in accordance with clause 14.1, it
shall be sufficient to show that the envelope containing the notice was properly
addressed and either delivered to the relevant address by hand or posted as a
pre-paid, signed-for first class or airmail letter, or that the email was sent
to the correct email address.

 

14.5 Subject to clause 16.31, this clause 14 shall not apply to the service of
any proceedings or other documents in any legal action.

Management Sellers’ Representatives

 

14.6 The Management Sellers’ Representative shall act on behalf of the
Management Sellers in respect of this Agreement and, in particular:

 

  (a) any notice, consent, election or request to be made or given by the
Management Sellers to the Purchaser under this Agreement shall be duly made or
given if made or given by the Management Sellers’ Representative on behalf of
the Management Sellers, and the Purchaser is not required to have regard to any
notice, consent, election or request served by or on behalf of the Management
Sellers (or any of them) by any other person;

 

  (b) any notice to be given by the Purchaser to the Management Sellers under
this Agreement shall be validly served on all the Management Sellers (or any of
them) if it is served on the Management Sellers’ Representative (as applicable)
in accordance with clause 14.1; and

 

  (c) any variation to this Agreement pursuant to clause 16.9 may be signed on
behalf of the Management Sellers by the Management Sellers’ Representative.

 

14.7 The Management Sellers may at any time, following a decision taken by
Management Sellers representing at least two-thirds of the aggregate number of
Shares held by the Management Sellers (as at Completion, if such decision is
made following Completion), appoint a different person to act as the Management
Sellers’ Representative by written notice to the Purchaser and the Institutional
Seller, which appointment shall take effect from the date on which such notice
is deemed to be served pursuant to clause 14.2 or such later date as may be
specified in the notice.

 

14.8 The Management Sellers’ Representative shall not be liable to any
Management Seller for any claim whatsoever arising from any act or omission
undertaken by him in his capacity as the Management Sellers’ Representative save
in the case of fraud or wilful default, and the Management Sellers’
Representative shall be entitled to enforce this clause 14.8 under the Contracts
(Rights of Third Parties) Act 1999.

 

29



--------------------------------------------------------------------------------

15 VAT Credit and other Corporation Tax Deductions for Disclosed Seller
Transaction Costs and Management Transaction Bonuses

 

15.1 The Purchaser shall procure that, no later than 10 Business Days following
the receipt of an amount (in the form of cash or by way of offset against any
liability for the payment of VAT) in respect of any VAT Credit (as defined
below) by the Company or any Group Company (or by the representative member of
the VAT group of which the Company or relevant Group Company is a member (the
Representative VAT Group Member)) it shall (by way of a cash adjustment to the
Consideration) pay to the Sellers 75% of the amount equal to (a) the amount of
the VAT Credit less (b) any reasonable third party costs, fees and expenses
incurred by the Company or any Group Company in connection with obtaining such
VAT Credit (such amount the VAT Credit Amount).

 

15.2 The Purchaser shall procure that the Company (or, as the case may be, the
relevant Group Company) shall pay to the Sellers (by way of a cash adjustment to
the Consideration) an amount equal to 75% of the amount equal to (a) the amount
of the Tax saved by the use of any Tax Deduction (as defined below) by such
Company (or relevant Group Company) where such Tax would not have been saved but
for the use of the Tax Deduction, less (b) the amount of any reasonable third
party costs, fees and expenses incurred by the Company or any Group Company in
connection with obtaining such Tax Deduction (such amount the Tax Deduction
Amount) within 10 Business Days following the date on which the Tax would
otherwise have been due to be paid but for the use of such Tax Deduction.

 

15.3 For the purposes of clause 15 .1 above, the term VAT Credit means the
amount of any input tax credit available to the Company or any Group Company (or
by the Representative VAT Group Member) in respect of VAT charged to it (or
self-charged on a reverse charge supply for VAT purposes) on any Relevant
Vatable Transaction Costs (as defined below) which are duly invoiced to it in
connection with the Transaction.

 

15.4 For the purposes of this clause 15, the term Tax Deduction shall mean any
deduction, allowance, credit, set off or rebate available to the Company or any
relevant Group Company from or against its income for the purposes of
corporation tax in respect of the Relevant Deductible Transaction Costs (as
defined below) or the Management Transaction Bonuses.

 

15.5 For the purposes of this clause 15 above, the term Relevant Vatable
Transaction Costs shall mean the Disclosed Seller Transaction Costs identified
as Relevant Vatable Transaction Costs by the Institutional Seller in the Clause
6 Schedule.

 

15.6 For the purposes of this clause 15 the term Relevant Deductible Transaction
Costs shall mean the Disclosed Seller Transaction Costs identified as Relevant
Deductible Transaction Costs by the Institutional Seller in the Clause 6
Schedule.

 

15.7 The Purchaser shall procure that the Company (or, as the case may be, the
relevant Group Company) shall:

 

  (a) make (or shall procure that the Representative VAT Group Member shall
make) all reasonable efforts to claim in a timely manner consistent with current
HM Revenue & Customs (HMRC) practice any VAT Credit and any Tax Deduction; and

 

  (b) supply to the Sellers such evidence as shall reasonably be necessary to
demonstrate that a VAT Credit or Tax Deduction has been claimed in accordance
with clause (a) above and that such VAT Credit or Tax Deduction has been given;
and

 

30



--------------------------------------------------------------------------------

  (c) reasonably contest with HMRC any denial of any VAT Credit or any Tax
Deduction if, after consulting with the Sellers, the Sellers are reasonably of
the opinion (backed up, if required by the Purchaser, by a legal or accounting
opinion) that such VAT Credit or Tax Deduction claim should give (or have given)
rise to a VAT Credit Amount or Tax Deduction Amount, provided that the Sellers
shall first indemnify the Company or relevant Group Company to the reasonable
satisfaction of the Purchaser in full for any reasonable third party costs, fees
or expenses incurred in connection with such dispute.

 

15.8 In the event that any dispute arises with HMRC over the availability of a
VAT Credit or Tax Deduction as contemplated by this clause 15, the payment of
the VAT Credit Amount or Tax Deduction Amount otherwise required under clause
15.1 or 15.2 above, as appropriate, shall be deferred until such dispute has
been fully resolved (unless otherwise agreed between the Parties).The Sellers
shall indemnify the Company or relevant Group Company in full for any reasonable
third party costs, fees or expenses incurred in connection with such dispute.

 

16 General

Further assurances

 

16.1 On request by any Party, each Party shall, as soon as reasonably
practicable at the requesting Party’s cost and insofar as he is reasonably able,
do or procure the doing of all such acts and execute or procure the execution of
all such documents (in a form reasonably satisfactory to the requesting Party)
as the requesting Party may reasonably consider necessary or appropriate to
carry this Agreement into effect and to give the requesting Party the full
benefit of it.

Termination

 

16.2 If this Agreement is terminated pursuant to clause 7.3, the Parties shall
have no further obligations under this Agreement, provided that:

 

  (a) the Surviving Provisions shall survive termination; and

 

  (b) (for the avoidance of doubt) termination shall be without prejudice to any
rights, liabilities or obligations that have accrued prior to termination, or to
any other rights or remedies available under this Agreement or at law.

 

16.3 Save for the termination provisions set out in clause 7.3(c), no Party is
entitled to terminate this Agreement.

Costs

 

16.4 Except for the Disclosed Seller Transaction Costs and unless expressly
provided otherwise in this Agreement or by separate agreement between the
Sellers, each Party shall bear its own costs and expenses in relation to the
negotiation, preparation, execution and implementation of the Transaction
Documents, but this clause 16.4 shall not prejudice any Party’s right to seek to
recover costs in any litigation or other dispute resolution procedure arising in
connection with any Transaction Document.

 

16.5 The Purchaser shall bear all stamp duty and any other taxes payable as a
result of the Transaction and shall be responsible for arranging the payment of
such stamp duty and any other taxes.

 

31



--------------------------------------------------------------------------------

Assignment

 

16.6 No Party may assign, hold on trust, transfer, charge or otherwise deal with
all or any part of its rights or obligations under this Agreement without the
prior written consent of the other Party, provided that:

 

  (a) this Agreement and the benefits arising under it may be assigned in whole
or in the part by the Institutional Seller to any of its Related Persons after
the Completion Date (provided that if such assignee ceases to be a Related
Person of the Institutional Seller, this Agreement and the benefits arising
under it shall automatically transfer back to the Institutional Seller
immediately prior to such cessation); and

 

  (b) this Agreement and the benefits (but not the obligations and liabilities)
arising under it may be assigned or charged in whole or in part by the Purchaser
to its financial lenders or banks as security for any financing or refinancing
or other banking or related facilities in respect of or in connection with the
Transaction and such benefits may further be assigned to any other financial
institution by way of security for the borrowings made under such Agreement or
to any person entitled to enforce any such security.

 

16.7 In the case of an assignment pursuant to clause 16.6 above, the liability
of any Party to such an assignee shall not be greater than it would have been
had such assignment not taken place, and all the rights, benefits and
protections afforded to a Party shall continue to apply to the benefit of that
Party as against the assignee as they would have applied as against the
assigning Party.

 

16.8 Any purported assignment, declaration of trust, transfer, sub-contracting,
delegation, charging or dealing in contravention of clause 16.6 is ineffective.

Variation

 

16.9 Save as permitted pursuant to clause 14.6, no variation of this Agreement
shall be valid unless it is in writing and signed by or on behalf of each Party.

Rights of third parties

 

16.10 Except as expressly stated in this Agreement, this Agreement does not
confer any rights on any person or party under the Contracts (Rights of Third
Parties) Act 1999. The Parties may rescind, vary or terminate this Agreement in
accordance with its terms without the consent of or notice to any person on whom
such rights are conferred.

Entire agreement

 

16.11 Save as otherwise provided for in this Agreement, the Transaction
Documents constitute the whole agreement between the Parties relating to the
Transaction to the exclusion of any terms implied in law that may be excluded by
contract. They supersede and extinguish any and all prior discussions,
correspondence, negotiations, drafts, arrangements, understandings or agreements
relating to the Transaction.

 

16.12 Each Party agrees and acknowledges that:

 

  (a) it is entering into the Transaction Documents in reliance solely on the
statements made or incorporated in them;

 

32



--------------------------------------------------------------------------------

  (b) it is not relying on any other statement, representation, warranty,
assurance or undertaking made or given by any person, in writing or otherwise,
at any time prior to the date of this Agreement (Pre-Contractual Statement);

 

  (c) it is not entering into this Agreement in consequence of or in reliance on
any unlawful communication as defined in section 30(1) of the Financial Services
and Markets Act 2000 made by any other Party or any Party’s professional
advisers;

 

  (d) except as expressly provided in this Agreement, it is entering into this
Agreement solely in reliance on its own commercial assessment and investigation
and advice from its own professional advisers; and

 

  (e) the other Parties are entering into this Agreement in reliance on the
acknowledgements given in this clause 16.12.

 

16.13 No Party shall have any liability whatsoever for any Pre-Contractual
Statement, whether in contract, in tort, under the Misrepresentation Act 1967 or
otherwise.

 

16.14 It is agreed that the only liability of any Party in respect of those
statements, representations, warranties, assurances and undertakings made or
given by it and set out or incorporated in this Agreement shall be for breach of
contract.

 

16.15 This entire agreement clause does not limit or exclude any liability for
fraud.

Inconsistency

 

16.16 If there is any inconsistency between the provisions of this Agreement and
those of any other Transaction Document, the provisions of this Agreement shall
prevail.

Remedies

 

16.17 The rights and remedies conferred on any Party by, or pursuant to, this
Agreement are cumulative, and, except as expressly provided in this Agreement,
are in addition to, and not exclusive of, any other rights and remedies
available to such Party at law or in equity.

Waiver

 

16.18 Any waiver of any term or condition of this Agreement, waiver of any
breach of any term or condition of this Agreement, or waiver of, or election
whether or not to enforce, any right or remedy arising under this Agreement or
at law, must be in writing and signed by or on behalf of the person granting the
waiver, and no waiver or election shall be inferred from a Party’s conduct.

 

16.19 Any waiver of a breach of any term or condition of this Agreement shall
not be, or be deemed to be, a waiver of any subsequent breach.

 

16.20 Failure to enforce any provision of this Agreement at any time or for any
period shall not waive that or any other provision or the right subsequently to
enforce all provisions of this Agreement.

 

16.21 Failure to exercise, or delay in exercising, any right or remedy shall not
operate as a waiver or be treated as an election not to exercise such right or
remedy, and single or partial exercise or waiver of any right or remedy shall
not preclude its further exercise or the exercise of any other right or remedy.

 

33



--------------------------------------------------------------------------------

Severance

 

16.22 If any provision of this Agreement is held to be invalid or unenforceable
by any judicial or other competent authority, all other provisions of this
Agreement will remain in full force and effect and will not in any way be
impaired.

 

16.23 If any provision of this Agreement is held to be invalid or unenforceable
but would be valid or enforceable if some part of the provision were deleted or
amended, the provision in question will apply with the minimum modifications
necessary to make it valid and enforceable.

Counterparts and duplicates

 

16.24 This Agreement may be executed in any number of counterparts, but shall
not be effective until each Party has signed at least one counterpart. Each
counterpart constitutes an original, and all the counterparts together
constitute one and the same agreement. If this Agreement is executed in
duplicate, each duplicate constitutes an original.

Governing law

 

16.25 This Agreement and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of the Transaction) are governed by and shall be construed in
accordance with the laws of England and Wales.

Jurisdiction

 

16.26 The Parties irrevocably agree that the courts of England shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this Agreement (including a dispute relating to any
non-contractual obligation arising out of or in connection with either this
Agreement or the negotiation of the Transaction).

 

16.27 For the avoidance of doubt, the Sellers shall have no direct rights of
action against any lender of any debt financing required in connection with the
Transaction or any of such lender’s affiliates (a) under the definitive
documentation governing such debt financing or (b) in connection with this
Agreement.

Agent for service of process

 

16.28 Each non-UK Party undertakes to ensure that at all times a person with an
address in England is appointed as its process agent to receive on its behalf
service of any proceedings in respect of any dispute or claim that arises out of
or in connection with this Agreement or its subject matter or formation
(including non-contractual disputes or claims) (the Process Agent). Such service
shall be deemed completed on delivery to the Process Agent, whether or not it is
forwarded to or received by each non-UK Party.

 

16.29 At the date of this Agreement, the Institutional Seller has appointed AIM
Limited of 15th Floor, The Shard, London SE1 9SG in England as its Process
Agent.

 

16.30 If a Process Agent ceases to be able to act as process agent or no longer
has an address in England, the appointing non-UK Party shall immediately appoint
a replacement Process Agent and deliver to the other Parties a notice setting
out the new Process Agent’s name and address together with a copy of the new
Process Agent’s acceptance of its appointment.

 

34



--------------------------------------------------------------------------------

16.31 Each non-UK Party irrevocably agrees that any proceedings or document
served on the Process Agent will be validly served if delivered in accordance
with clause 14.

 

16.32 Nothing contained in this Agreement shall affect the right to serve
process in any other manner permitted by law.

This Share Purchase Agreement is entered into by the Parties on the date written
at the beginning of this Agreement.

 

35



--------------------------------------------------------------------------------

INSTITUTIONAL SELLER

 

Signed for and on behalf of Railinvest Investments Limited, a company
incorporated in the Cayman Islands, by Essa Zaina, being a person who, in
accordance with the laws of that territory is acting under the authority of the
company

/s/    Essa Zaina        

Authorised signatory

 

36



--------------------------------------------------------------------------------

MANAGEMENT SELLERS Signed by ) RUSSELL MEARS )

/s/ Russell Mears

Signature Signed by ) ADAM CUNLIFFE )

/s/ Adam Cunliffe

Signature Signed by ) PAUL SMART )

/s/ Paul Smart

Signature Signed by ) TIM SHAKERLEY )

/s/ Tim Shakerley

Signature Signed by ) DOM MCKENNA )

/s/ Dom McKenna

Signature

 

37



--------------------------------------------------------------------------------

PURCHASER Signed by                     ) a duly authorised representative ) for
and on behalf of ) GWI UK ACQUISITION COMPANY ) 

/s/ Matthew O. Walsh

LIMITED )         Signature

 

38



--------------------------------------------------------------------------------

PURCHASER’S GUARANTOR GENESEE & WYOMING INC. By:

/s/ Matthew O. Walsh

Name:

Matthew O. Walsh Title: Senior Vice President, Corporate Development

 

39



--------------------------------------------------------------------------------

Schedule 1

The Sellers

Part 1 - Institutional Seller

 

(1)

Name

   (2)
Number of Ordinary Shares  

RailInvest Investments Limited

     325,571,650   

 

40



--------------------------------------------------------------------------------

Part 2 - Management Sellers

 

   (1)

Name

   (2)
Number of
Ordinary Shares      (3)
Number of A
Ordinary Shares  

Russell Mears

     8,074,643         10,000,000   

Adam Cunliffe

     7,599,782         10,000,000   

Paul Smart

     1,727,378         10,000,000   

Tim Shakerley

     607,342         3,000,000   

Dom McKenna

     —           5,000,000   

 

41



--------------------------------------------------------------------------------

Part 3 – Warrantors

 

   (1)

Name

  

(2)
Maximum aggregate Warranty Claim liability
(£)

  

(3)
Maximum aggregate Management Warranty Claim liability
(£)

Russell Mears

   1,890,000    1x annual salary as at the date of this Agreement

Adam Cunliffe

   1,818,000    1x annual salary as at the date of this Agreement

Paul Smart

   735,000    1x annual salary as at the date of this Agreement

Tim Shakerley

   324,000    1x annual salary as at the date of this Agreement

Dom McKenna

   233,000    1x annual salary as at the date of this Agreement

TOTAL

   5,000,000    N/A

 

42



--------------------------------------------------------------------------------

Schedule 2

Pre-Completion Conduct of Group Companies

The matters referred to in clause 5.1 are ensuring:

 

(a) the business of the Group is carried on as a going concern in all material
respects in the ordinary course as carried on prior to the date of this
Agreement;

 

(b) no Group Company declares or pays any dividend or other distribution
(whether in cash or in kind) or reduces its paid-up share capital;

 

(c) no Group Company creates, issues or agrees to issue or allots any share or
loan capital and no Group Company cancels, redeems or repurchases any shares or
other securities;

 

(d) no Group Company enters into or terminates any contract which generates
revenue for the Group in excess of £2,000,000 per annum or which cannot be
performed within its terms within one year after the date on which it is entered
into and generates revenue for the Group in excess of £5,000,000 over the life
of the contract;

 

(e) no Group Company makes or enters into or terminates any contract (other than
a lease relating to real property) which is likely to involve expenditure, in
excess of £1,000,000 per annum or which cannot be performed within its terms
within one year after the date on which it is entered into and is likely to
involve expenditure in excess of £3,000,000 over the life of the contract;

 

(f) no Group Company institutes or settles any litigation or arbitration where
that action is likely to result in a payment to or by a Group Company of
£100,000 or more;

 

(g) no Group Company creates any Encumbrance over the Shares or the shares or
assets of any Group Company other than security interests arising in the
ordinary course of business or by operation of law;

 

(h) no Group Company makes any material change to its accounting practices or
policies, passes a shareholders’ resolution or amends its constitutional
documents (other than in accordance with clause 3.4);

 

(i) no Group Company will dispose of or discontinue any part of the Group’s
business or assets which has a value in excess of £100,000;

 

(j) each Group Company maintains in force policies of insurance with limits of
indemnity at least equal to, and otherwise on terms no less favourable than, the
policies of insurance maintained by it immediately before exchange of this
Agreement;

 

(k) no Group Company does, or omits to do, anything which might make any railway
operating licence void or voidable;

 

(l) no Group Company incurs, or agrees to incur, any borrowing or indebtedness
in the nature of borrowing (including pursuant to any finance leases but
excluding any operating leases), except in the ordinary course of business, and
no Group Company amends, or agrees to amend, the terms of its borrowing or
indebtedness in the nature of borrowing (including any finance leases) and no
Group Company repays or agrees to repay any borrowing or indebtedness in the
nature of borrowing (including pursuant to any finance leases) in advance of the
maturity or due date thereof;

 

43



--------------------------------------------------------------------------------

(m) no Group Company terminates or varies any of its leases, subleases or master
leases of rolling stock under any such lease or agrees a new rent or fee payable
under a lease, sublease or master lease;

 

(n) no Group Company sells, conveys, transfers, assigns or charges any Property
or grants any rights or easements over any Property or enters into any covenants
or other Encumbrance affecting any Property;

 

(o) no Group Company (i) employs or agrees to employ, or terminates, any full or
part time person in a senior managerial capacity (being a person with an annual
salary in excess of £100,000); or (ii) makes changes (other than those required
by law) to the terms of employment (including benefits) of its directors,
officers or employees, in circumstances which are likely to increase in
aggregate the total staff costs of the Group Companies by more than 5% per
annum;

 

(p) no Group Company agrees to amend the Pension Schemes to any material extent;

 

(q) no Group Company makes or reaches any agreement or arrangement with the
trustees of the Pension Schemes in relation to funding of the Pension Schemes,
except to the extent required by law;

 

(r) no Group Company shall acquire or agree to acquire an interest in a
corporate body or merge or consolidate with a corporate body or any other
person, enter into any demerger transaction or participate in any other type of
corporate reconstruction;

 

(s) each Group Company cooperates fully with the performance by the
Institutional Seller of its obligations under clause 3.5 of this Agreement and
the exercise by the Institutional Seller of its rights under Article 11 of the
Articles; and

 

(t) no Group Company shall enter into any agreement pursuant to which it is
liable under any indemnity or similar arrangement to any provider of advice or
services (including Citigroup and UBS) to any or all of the Sellers and/or any
Group Company in connection with the Transaction.

 

44



--------------------------------------------------------------------------------

Schedule 3

Completion Obligations

 

1 Sellers’ Obligations

 

1.1 On Completion, each Seller shall deliver to the Purchaser (or make available
to the Purchaser’s reasonable satisfaction):

 

  (a) a transfer of that Seller’s Shares duly executed by or on behalf of the
registered holder(s) in favour of the Purchaser or as it may direct accompanied
by the relevant share certificates (or an indemnity in a form satisfactory to
the Purchaser (acting reasonably) in the case of any certificate found to be
missing) and, if applicable, any power of attorney under which any such transfer
is executed on behalf of the registered holder; and

 

  (b) an irrevocable power of attorney in favour of the Purchaser in the agreed
form duly executed by or on behalf of the registered holder(s) of that Seller’s
Shares to enable the Purchaser (pending registration of the relevant transfers)
to exercise all voting and other rights attaching to such Shares and to appoint
proxies for this purpose.

 

1.2 On Completion, the Institutional Seller shall deliver to the Purchaser (or
make available to the Purchaser’s reasonable satisfaction) evidence of the
termination of any arrangement between any Group Company and the Institutional
Seller and/ or any of its Related Persons including in respect of any
management, advisory or monitoring fees, including evidence of the termination
of the management advisory agreement between Arcapita Limited and Freightliner
Group Limited dated 24 July 2008.

 

1.3 If:

 

  (a) on or before Completion any Dragged Seller does not execute transfers in
favour of the Purchaser in respect of all of his Dragged Shares, the
Institutional Seller shall, in accordance with Article 11.9 of the Articles,
immediately nominate and instruct a director of the Company to be the agent and
attorney of such Dragged Seller to execute all necessary transfers on his behalf
and, against receipt by the Company (on trust for such holder of Shares) of the
Consideration due to such Dragged Seller, deliver those transfers to the
Purchaser (or as the Purchaser may direct); and

 

  (b) on Completion any Called Seller does not execute transfers in favour of
the Purchaser in respect of all of his Called Shares, the Institutional Seller
shall, in accordance with Article 11.4 of the Articles, immediately nominate and
instruct an officer of the Company to execute all necessary transfers on his
behalf and, against receipt by the Company (on trust for such Called Seller) of
the Consideration due to such Called Seller, deliver those transfers to the
Purchaser (or as the Purchaser may direct).

 

1.4 On or prior to Completion, the Sellers shall produce and deliver:

 

  (a) each Delayed PoA duly executed by each Delayed Seller;

 

  (b) the Small Sellers’ SPA duly executed by each party thereto (other than the
Purchaser);

 

  (c) the Trustee SPA duly executed by the Trustee;

 

  (d)

transfers in respect of all of the Small Sellers’ Shares in favour of the
Purchaser (or as the Purchaser may direct), duly executed on behalf of each of
the Small Sellers

 

45



--------------------------------------------------------------------------------

  pursuant to the powers granted pursuant to the Small Sellers’ PoAs,
accompanied by the relevant share certificates (or an indemnity in a form
satisfactory to the Purchaser (acting reasonably) in the case of any certificate
found to be missing);

 

  (e) transfers in respect of all of the Shares held by a Delayed Seller in
favour of the Purchaser (or as the Purchaser may direct), duly executed on
behalf of each of the Delayed Sellers pursuant to the powers granted pursuant to
the Delayed PoAs, accompanied by the relevant share certificates (or an
indemnity in a form satisfactory to the Purchaser (acting reasonably) in the
case of any certificate found to be missing);

 

  (f) transfers in respect of all of the Shares held by the Trustee in favour of
the Purchaser (or as the Purchaser may direct), duly executed by the Trustee,
accompanied by the relevant share certificates (or an indemnity in a form
satisfactory to the Purchaser (acting reasonably) in the case of any certificate
found to be missing);

 

  (g) duly executed Dragged Shares Transfers in respect of all the Dragged
Shares accompanied by the relevant share certificates (or an indemnity in a form
satisfactory to the Purchaser (acting reasonably) in the case of any certificate
found to be missing);

 

  (h) duly executed Called Shares Transfers in respect of all the Called Shares
accompanied by the relevant share certificates (or an indemnity in a form
satisfactory to the Purchaser (acting reasonably) in the case of any certificate
found to be missing);

 

  (i) an irrevocable power of attorney in favour of the Purchaser in the agreed
form duly executed by or on behalf of each of the Small Sellers, the Delayed
Sellers and the Trustee in respect of that person’s Shares to enable the
Purchaser (pending registration of the relevant transfers) to exercise all
voting and other rights attaching to such Shares and to appoint proxies for this
purpose; and

 

  (j) evidence in a form reasonably satisfactory to the Purchaser of the release
by Barclays Banks plc (Barclays) of the following charges:

 

  (i) fixed charge in respect of Freightliner Group Limited’s Barclays business
premium account, created on 14 January 2015 (Reference: 0531 3119 0005);

 

  (ii) fixed charge in respect of Management Consortium Bid Limited’s Barclays
business premium account number 30950378, created on 11 November 2008
(Reference: Charge No 7); and

 

  (iii) fixed charge in respect of Management Consortium Bid Limited’s Barclays
business premium account, created on 14 January 2015 (Reference: 0295 7951
0008).

 

1.5 On Completion, each Seller shall use all corporate powers available to such
Seller to procure the passing of a board resolution of the Company approving the
following matters and deliver minutes of a duly convened and quorate board
meeting of the Company (or the relevant Group Company) recording the same:

 

  (a) the registration of the share transfers referred to in paragraph 1.1(a)
and 1.4 of this schedule subject only to their being duly stamped;

 

46



--------------------------------------------------------------------------------

  (b) the execution in favour of the Purchaser or its nominee(s):

 

  (i) by any director of the Company authorised pursuant to Article 11.9 of the
Articles and paragraph 1.3(a) above, of transfers in respect of the relevant
Ordinary Shares and A Ordinary Shares (the Dragged Shares Transfers); and

 

  (ii) by any officer of the Company authorised pursuant to Article 11.4 of the
Articles and paragraph 1.3(b) above, of transfers in respect of the relevant SFA
Shares (the Called Shares Transfers);

 

  (c) the nomination of the Sellers’ Solicitors’ Account as the bank account of
the Company into which the Company will receive any Consideration received by it
pursuant to Article 11.4 and/or Article 11.9 of the Articles and, in respect of
Article 11.9 of the Articles, the holding of such amounts on trust for the
relevant Dragged Sellers (if any) and Called Sellers;

 

  (d) subject to the Outstanding Management Loan Amount being received in the
Company’s Account, the issue and delivery to the relevant Management Sellers of
a written acknowledgement of receipt of repayment in full of the Outstanding
Management Loans in the agreed form;

 

  (e) the removal of the following persons as directors by way of resignation
from the relevant Group Company specified below:

 

   

Name of director

  

Group Company

  Thorsten Johnsen   

RailInvest Holding Company Limited

RailInvest Acquisitions Limited

  Kevin Keough   

RailInvest Holding Company Limited

RailInvest Acquisitions Limited

  Keith Mackay   

RailInvest Holding Company Limited

RailInvest Acquisitions Limited

  Martin Tan   

RailInvest Holding Company Limited

RailInvest Acquisitions Limited

 

2 Purchaser’s Obligations

 

2.1 On Completion, the Purchaser shall:

 

  (a) pay the Consideration less:

 

  (i) the Outstanding Management Loan Amount; and less

 

  (ii) the aggregate of all Outstanding Loan Amounts (as defined in the Small
Sellers’ SPA): and less

 

  (iii) the Non-cash Consideration Amount

 

     to the Sellers, the Small Sellers, the Delayed Sellers, the Trustee, the
Dragged Sellers and the Called Sellers by telegraphic transfer of immediately
available funds to the Sellers’ Solicitors’ Account (which payment shall be an
absolute discharge of the Purchaser who shall not be concerned to see to the
allocation between recipients or the application of any such amount thereafter);

 

  (b) pay:

 

  (i) on behalf of the relevant Management Sellers, the Outstanding Management
Loan Amount; and

 

  (ii) on behalf of the relevant Small Sellers and Delayed Sellers, the
aggregate of all Outstanding Loan Amounts (as defined in the Small Sellers’
SPA);

 

     to the Company by way of repayment in full of all amounts outstanding in
relation to such loans and, in each case, procure that the Company delivers a
written acknowledgement of receipt of such repayment in full to the relevant
Management Sellers, Small Sellers and Delayed Sellers;

 

47



--------------------------------------------------------------------------------

  (c) allot and issue to those Management Sellers, Small Sellers and Delayed
Sellers who will receive part of the Consideration for their Shares by way of
Non-Cash Consideration, such number and class of shares in the capital of the
Purchaser as is agreed between the Purchaser and the Management Sellers;

 

  (d) pay or procure payment (in accordance with paragraph 2.2 below) of any
Disclosed Seller Transaction Costs and Management Transaction Bonuses that have
not been paid prior to Completion;

 

  (e) deliver to the Institutional Seller the Small Sellers’ SPA and the Trustee
SPA duly executed by the Purchaser;

 

  (f) deliver to the Institutional Seller evidence that each of the Purchaser
and the Purchaser’s Guarantor is authorised to execute this Agreement and any
other Transaction Document to which it is a party; and

 

  (g) deliver to the Institutional Seller a copy (certified by the company
secretary of the such entity to be a true copy of a resolution in force at
Completion) of the resolution of the directors of the Purchaser authorising the
execution by the Purchaser, and the resolution of the directors of the
Purchaser’s Guarantor authorising the execution by the Purchaser’s Guarantor, of
each of the Transaction Documents to which such person is a party.

 

2.2 The Sellers agree that the receipt of the Disclosed Seller Transaction Costs
to the Sellers’ Solicitors’ Account shall constitute a full discharge of the
Purchaser’s payment obligation in respect of such sums and the Purchaser shall
not be concerned with the apportionment of the Disclosed Seller Transaction
Costs or any other sums between any persons thereafter.

 

48



--------------------------------------------------------------------------------

Schedule 4

Deliberately left blank

 

49



--------------------------------------------------------------------------------

Schedule 5

Guarantee and Indemnity

 

1 Guarantee and Indemnity

 

1.1 The Purchaser’s Guarantor irrevocably and unconditionally:

 

  (a) guarantees to the Sellers as principal obligor the due and punctual
performance and observance by the Purchaser of all the Purchaser’s obligations
under the Transaction Documents;

 

  (b) undertakes with the Sellers that whenever the Purchaser does not perform
or observe any obligation or requirement when due under or in connection with
the Transaction Documents the Purchaser’s Guarantor shall immediately on demand
perform or observe (or procure the performance or observation of) and satisfy
(or procure the satisfaction of) the obligation or requirement (as appropriate)
as if it was the principal obligor, so that the same benefits are conferred on
the Sellers (to the extent possible) as they would have received if such
obligation had been performed and satisfied by the Purchaser; and

 

  (c) agrees to indemnify the Sellers immediately on demand against any cost,
loss, damage, expense or liability suffered by any Seller if any obligation or
requirement referred to in paragraphs 1.1(a) and 1.1(b) becomes unenforceable,
invalid or illegal as against the Purchaser. The amount of the cost, loss,
damage, expense or liability shall be equal to the amount which any Seller would
otherwise have been entitled to recover from the Purchaser,

(together the Guarantee Obligations).

 

2 Continuing Security

The Guarantee Obligations are to be a continuing security, guarantee and
indemnity which shall remain in full force and effect until all of the
obligations of the Purchaser under the Transaction Documents shall have been
fulfilled or shall have expired in accordance with the terms of the Transaction
Documents and these Guarantee Obligations are to be in addition and without
prejudice to, and shall not merge with, any other right, remedy, guarantee,
indemnity or security which the Sellers may now or hereafter hold in respect of
all or any of the obligations or requirements of the Purchaser under the
Transaction Documents. This guarantee and indemnity will extend to the ultimate
balance of sums payable by the Purchaser under the Transaction Documents
regardless of any intermediate payment or discharge in whole or part.

 

3 Avoidance or discharge of obligations

 

3.1 If any payment by the Purchaser or any discharge of any obligations or
requirements of the Purchaser or any security for those obligations or
requirements is avoided or reduced as a result of insolvency or similar events:

 

  (a) the liability of the Purchaser shall continue as if the payment or
discharge and avoidance or reduction has not occurred; and

 

50



--------------------------------------------------------------------------------

  (b) the Sellers shall be entitled to recover the value or amount of that
security or payment from the Purchaser, as if the payment, discharge, avoidance
or reduction had not occurred.

 

4 Sellers’ Protections

 

4.1 This guarantee and indemnity shall continue in full force and effect
notwithstanding, and the liability of the Purchaser’s Guarantor under this
guarantee and indemnity shall not be affected, impaired or discharged by reason
of, any act, omission, matter or thing which but for this provision might
operate to reduce, release or prejudice or otherwise exonerate the Purchaser’s
Guarantor from its obligations (without limitation and whether or not known to
it or the Sellers) hereunder including, without limitation:

 

  (a) any amendment (however fundamental), variation or modification to, or
replacement of, any Transaction Document;

 

  (b) the taking, variation, compromise, exchange, renewal, release, refusal or
neglect to perfect, take up or enforce any rights, remedies or securities
against the Purchaser or any other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or, if appropriate, any failure to receive the full value of any
security;

 

  (c) any incapacity, lack of power, authority or legal personality,
dissolution, amalgamation, reconstruction, consolidation or change in the
members or status or constitution, of the Purchaser, the Purchaser’s Guarantor,
any Seller or any other person;

 

  (d) any time or indulgence or waiver or consent given to, or composition made
with, the Purchaser, the Purchaser’s Guarantor or any other person;

 

  (e) any purported obligation of the Purchaser, the Purchaser’s Guarantor or
any other person to the Sellers (or any security for such obligation) becoming
wholly or partly void, invalid or unenforceable for any reason, whether or not
known to the Sellers, the Purchaser or the Purchaser’s Guarantor;

 

  (f) the Purchaser becoming insolvent, going into receivership or liquidation
or having an administrator appointed or becoming subject to any other procedure
for the suspension of payments to or protection of creditors or any similar
proceedings; or

 

  (g) any other act, omission, circumstance, matter or thing which, but for this
provision, might operate to release, reduce or otherwise exonerate the
Purchaser’s Guarantor from any obligations under this guarantee and indemnity.

 

5 Primary Obligations

This guarantee and indemnity shall constitute the primary obligations of the
Purchaser’s Guarantor and the Sellers shall not be obliged to make any demand on
the Purchaser or any other person before enforcing its rights against the
Purchaser’s Guarantor under this guarantee and indemnity and the Purchaser’s
Guarantor waives any right it may have of first requiring the Sellers (or any
other person on its behalf) to proceed against or enforce any other right,
security or claim against the Purchaser (or any other person). This waiver
applies irrespective of any law or any provision of any Transaction Document to
the contrary.

 

51



--------------------------------------------------------------------------------

6 No Subrogation

 

6.1 Subject to paragraph 7 below, until all amounts which may be or become
payable by the Purchaser under or in connection with any Transaction Document
have been irrevocably paid in full the Purchaser’s Guarantor undertakes not to
exercise any rights which it may have:

 

  (a) to be subrogated to or otherwise share in any security or monies held,
received or receivable by the Sellers or to claim any right of contribution in
relation to any payment made by the Purchaser’s Guarantor under any Transaction
Document;

 

  (b) to enforce any of its rights of subrogation and indemnity against the
Purchaser or any co-surety;

 

  (c) following a claim being made against the Purchaser’s Guarantor under
paragraph 1 above, to demand or accept repayment of any monies due from the
Purchaser to the Purchaser’s Guarantor or claim any set-off or counterclaim
against the Purchaser; or

 

  (d) to claim or prove in a liquidation or other insolvency proceeding of the
Purchaser or any co-surety in competition with any Seller.

 

7 Exercise of Subrogation

Following the making of a demand on the Purchaser’s Guarantor under paragraph 1
above the Purchaser’s Guarantor will (at its own cost) promptly take (or refrain
from taking) such of the steps or actions as are referred to in paragraph 6
above as the Sellers may from time to time stipulate.

 

8 Turnover

The Purchaser’s Guarantor shall promptly pay to the Sellers an amount equal to
any set-off, proof or counterclaim exercised by it against the Purchaser or any
co-surety and shall hold in trust for, and promptly pay or transfer to, the
Sellers any payment, distribution or benefit of security received by it, whether
arising as a result of a breach of paragraph 6.1 above or compliance with
directions given under paragraph 7 above.

 

52



--------------------------------------------------------------------------------

Schedule 6

Management Warranties

In this Schedule, words and expressions defined and interpretations included in
clause 1 of the SPA have the same meanings and interpretations, unless the
context requires otherwise.

Environment means air (including air within any building or other natural or
man-made structure whether above or below ground), water (including surface
waters, underground waters, groundwater, coastal and inland waters and water
within any natural or man-made structure), land (including land under water,
surface land and sub-surface land), flora, fauna, ecosystems and man

Environmental Law means any and all applicable laws and international and EU
treaties and by-laws, statutory guidance notes, codes of practice, circulars,
decisions and/or judgments concerning the pollution or protection of the
Environment which are in force and legally binding on the relevant Group Company
as at the date of this Agreement

Event means any event, act, transaction or omission

Former Properties means any properties previously owned, leased or occupied by
any Group Company but no longer so owned, leased or occupied as at the date of
this Agreement and “Former Property” means any one of the Former Properties

Freehold Properties means the freehold properties identified in folders 2.9.1,
2.9.2 to 2.9.8 (inclusive), and 2.15.17 of the Data Room

Hazardous Substances means any natural or artificial substance, organism,
preparation or article that (alone or combined with another substance,
preparation or article) is or may be harmful to the Environment or a living
organism, or which is prohibited or restricted under Environmental Laws
(including any waste)

Indebtedness means borrowings and indebtedness in the nature of borrowings
(including by way of acceptance credits, discounting or similar facilities, loan
stocks, bonds, debentures, notes, overdrafts or any similar arrangements the
purpose of which is to raise money) owed to any banking, financial, acceptance
credit, lending or other similar institution or organisation

Intellectual Property Rights means all intellectual property rights, whether
registered or not, including patents, petty patents, utility models, design
patents, designs, copyright (including moral rights and neighbouring rights),
database rights, rights in integrated circuits and other sui generis rights,
trade marks, trading names, company names, service marks, logos, the get up of
products and packaging, geographical indications and appellations and other
signs used in trade, internet domain names, social media user names, rights in
know-how and any rights of the same or similar effect or nature as any of the
foregoing in any jurisdiction in which the Business operates as at the date of
this Agreement

IT Systems means any and all computer, telecommunications and network equipment
and/or computer software or programs used by each Group Company for the purposes
of carrying on the business of the Group

Key Employees means Russell Mears, Adam Cunliffe, Paul Smart, Tim Shakerley, Dom
McKenna, Darren Leigh, Konstantin Skorik, John McArthur and Frank Schuhholz

Leasehold Properties means the leasehold properties identified in folders 2.9.1,
2.9.2 to 2.9.8, 2.15.7, 3.8.1, 4.9.1, and 5.9 of the Data Room

 

53



--------------------------------------------------------------------------------

Management Accounts means each of the unaudited management accounts of the Group
for the nine 28-day periods from the Locked Box Date to 6 December 2014, which
are contained in folder 2.3.2.5 of the Data Room

Material Contract means:

 

  (a) those contracts which generate revenue for the Group in excess of
£2,000,000 per annum;

 

  (b) those contracts with suppliers of the Group which involve expenditure in
excess of £1,000,000 per annum;

 

  (c) those asset finance and hire purchase agreements with lenders of the Group
under which the Group has liabilities and/or amounts outstanding in excess of
£1,000,000; and

 

  (d) those track access agreements and connection agreements to which a Group
Company is party.

Material Insurance Policies means those insurance policies maintained (or
required to be maintained pursuant to the terms of a Material Contract) by any
Group Company

Previous Transaction Documents means each contract, agreement, transaction,
arrangement and/or undertaking entered into by any Group Company in the three
years prior to the date of this Agreement in relation to the acquisition or
disposal of some or all of the shares in the capital of any person or of the
whole or a significant part of the business or undertaking of any person

Properties means the Freehold Properties and the Leasehold Properties owned or
leased by a Group Company

UK GAAP means all Statements of Standard Accounting Practice, Financial
Reporting Standards and Urgent Issues Task Force Abstracts issued or adopted by
the Financial Reporting Council (or by its predecessor, the Accounting Standards
Board)

 

1 THE COMPANY AND THE GROUP

 

1.1 The 376,393,854 Ordinary Shares, 100,000,000 A Ordinary Shares and, 350,000
SFA Shares constitute the whole of the allotted and issued share capital of the
Company as at the date of this Agreement.

 

1.2 Each Group Company is validly incorporated, in existence and duly registered
under the laws of its jurisdiction of incorporation.

 

1.3 No Group Company has or has agreed to acquire any interest in the share or
loan capital of any body corporate other than a Group Company. No Group Company
is or has agreed to become a member of any partnership, joint venture,
consortium or other incorporated or unincorporated association.

 

1.4 With the exception of the Company, Freightliner Australia Pty Ltd and ERS
Railways B.V., a Group Company directly or indirectly owns free from any
Encumbrance the whole of the issued share capital of each of the Group
Companies.

 

1.5 The allotted and issued shares in the capital of Freightliner Australia Pty
Ltd and ERS Railways B.V. are legally and beneficially owned by the persons
stated in schedule 7.

 

54



--------------------------------------------------------------------------------

1.6 The information set out in schedule 7 is true, accurate and not misleading.

 

1.7 In respect of boxXpress.de GmbH:

 

  (a) ERS Railways B.V. legally and beneficially owns one share in the capital
of boxXpress.de GmbH of nominal amount EUR 117,500 free from any Encumbrance;

 

  (b) Eurogate Intermodal GmbH holds one share in the capital of boxXpress.de
GmbH of nominal amount EUR 95,000; and

 

  (c) TX Logistik AG holds one share in the capital of boxXpress.de GmbH of
nominal amount EUR 37,500,

and together such shareholdings represent the whole of the issued share capital
of boxXpress.de GmbH.

 

1.8 Except as required by this Agreement, there are no agreements or
arrangements in force which provide for the present or future creation,
allotment, issue, transfer, redemption or repayment of, or grant to any person
of the right (whether conditional or otherwise) to require the allotment, issue,
transfer, redemption or repayment of, any share or loan capital in any Group
Company.

 

1.9 All shareholder agreements, joint venture agreements, investment agreements
and all other contracts, agreements, deeds or documents, relating to any holding
of shares in any Group Company which are not held by another Group Company as at
the date of this Agreement (if any) (i) will terminate in accordance with their
terms or will be terminated on and with effect from Completion or (ii) are
contained in folder 4.12 and 5.1.5 of the Data Room.

 

2 MANAGEMENT WARRANTIES

 

2.1 All facts contained in each of the Vendor Due Diligence Reports were, on the
date on which each such Vendor Due Diligence Report was issued, accurate in all
material respects (and where any matter is attributed in the Vendor Due
Diligence Reports to the management of the Group or preceded or qualified in the
Vendor Due Diligence Reports by the words “we have been informed by management
that” or similar words, such matter shall be deemed to be a reference to the
factual information contained in that Vendor Due Diligence Report, for the
purposes of this paragraph 2.1) and the information contained in the Q&A
spreadsheet which is document 2.15.16 in the Data Room is not misleading in any
material respect.

 

2.2 There is no fact, matter or circumstance which may, by omission or
otherwise, render any of the Vendor Due Diligence Reports inaccurate or
misleading in any material respect.

 

2.3 The Business Plan was prepared by the Warrantors in good faith and the
achievability of the projected aggregated EBITDA for the Group set out in the
Business Plan has not as at the date of this Agreement been disproved in light
of all events or circumstances which have arisen or become known to the
Warrantors since the preparation of the Business Plan.

 

2.4 The answers given by the Warrantor in his Manager’s Questionnaire are
accurate and not (whether by omission or otherwise) misleading in any respect.

 

3 LOCKED BOX ACCOUNTS AND MANAGEMENT ACCOUNTS

 

3.1 The Locked Box Accounts:

 

55



--------------------------------------------------------------------------------

  (a) have been prepared in accordance with UK GAAP and comply in all material
respects with the requirements of the Companies Act 2006; and

 

  (b) show a true and fair view of the state of affairs of the Group and its
assets and liabilities as at the Locked Box Date and of its profits and losses
for the financial year ended on the Locked Box Date.

 

3.2 The Management Accounts have been prepared in a manner consistent in all
material respects with the accounting policies adopted in the preparation of the
Locked Box Accounts and, having regard for the purpose for which they have been
prepared, the Management Accounts are not misleading and do not overstate the
assets or the profits of the Group in respect of the period from the Locked Box
Date to 6 December 2014.

 

4 CONDUCT SINCE THE LOCKED BOX DATE

 

4.1 Since the Locked Box Date (and taken as a whole over such period) in
relation to each of the Group Companies:

 

  (a) each Group Company has carried on its business in the ordinary and usual
course of business and there has been no material and adverse change in the
financial or trading position of a Group Company;

 

  (b) no Group Company has declared, authorised, paid or made any dividend or
other distribution or return of capital or income to any person other than a
Group Company;

 

  (c) no Group Company has issued (or agreed to issue) any share or loan capital
or other similar interest;

 

  (d) no resolution has been passed by the shareholders of any Group Company;

 

  (e) no Group Company has repaid any Indebtedness in advance of its stated
maturity and no Group Company has any new Indebtedness that is not reflected
within the Management Accounts;

 

  (f) no Group Company has entered into any contract, liability or commitment
(whether in respect of capital expenditure or otherwise), which:

 

  (i) cannot be performed within its terms within three years after the date on
which it was entered into or cannot be terminated on less than six months’
notice;

 

  (ii) is a loss making contract, liability or commitment for the Group Company;

 

  (iii) involved expenditure, which is not in the ordinary course, of more than
£500,000; or

 

  (iv) involved the acquisition or disposal, or agreement to acquire or dispose
of, any one or more assets in a single transaction or series of connected
transactions, where the value of such asset or assets exceeds £100,000;

 

  (g) no Group Company has made or promised to make any changes in terms of
employment, including pension fund commitments and any other cash or non-cash
employee incentive commitments, which taken together could increase the total
staff costs of the Group by more than 5% per annum or the remuneration
(including any non-cash benefits) of any one director or employee by more than
£25,000 per annum; and

 

56



--------------------------------------------------------------------------------

  (h) no Group Company’s business has been materially and adversely affected by
the termination of, or a change in the terms of, an agreement or by the loss of
a customer, supplier or lender (including pursuant to a hire purchase or
financial leasing agreement).

 

5 INDEBTEDNESS

 

5.1 No Group Company has any material Indebtedness to any person outside the
Group other than Indebtedness owing pursuant to agreements or instruments, true
and complete copies of which are set out in folder 4.3.3 of the Data Room (Debt
Instruments).

 

5.2 No event that is an event of default under, or any material breach of, any
Debt Instrument, or that would entitle any third party to call for repayment of
material Indebtedness of any Group Company prior to normal maturity, has
occurred or been alleged.

 

5.3 None of the Group Companies have entered into any hedging or other
arrangement relating to the management of any interest rate, commodity price or
exchange rate liabilities.

 

5.4 None of the Group Companies have entered into any guarantee or agreement for
indemnity or for suretyship in respect of any debt, liability or obligation of
any third party.

 

5.5 In the 12 months immediately preceding the date of this Agreement no Group
Company has factored, sold or discounted any of its debts or granted credit
terms exceeding 60 days.

 

6 COMPLIANCE WITH LAWS AND MATERIAL LITIGATION

 

6.1 All authorisations, licences, permits, certificates and consents required
under applicable law, regulatory requirements and/or safety standards (the
“Licences”) by each Group Company for carrying on its business as conducted or
operated as at the date of this Agreement have been obtained and are in full
force and effect and are not subject to conditions or constraints and there are
no circumstances existing that would indicate that any such Licence will or may
be modified, revoked, suspended or not renewed.

 

6.2 In relation to the Group’s businesses, in the three years prior to the date
of this Agreement and at the date of this Agreement there are no and there have
not been any investigations, enforcement or disciplinary proceedings initiated
by a regulator concerning any of the Group Companies or their respective
directors or employees.

 

6.3 The Group has at all times during the three years prior to the date of this
Agreement conducted its business in all material respects in accordance with
applicable laws, regulatory requirements and safety standards.

 

6.4 No Group Company is engaged in, or has in the two years prior to the date of
this Agreement received notice of, any material litigation, dispute, tribunal or
arbitration proceedings in respect of which the liability of the Group is likely
to be in excess of £100,000.

 

7 MATERIAL AGREEMENTS

 

7.1 True, accurate and complete (in all material respects) copies of all
Material Contracts which are on written terms are contained in folders 2.3.5,
2.9, 2.10, 2.11, 2.14, 2.15, 3.8, 3.9, 3.10, 3.14, 3.15, 4.9, 4.10, 4.11, 4.15,
4.16, 5.10, 5.11, 5.15, 5.16 and 5.17 of the Data Room and such Material
Contracts contain (in all material respects) the entire agreement or arrangement
between the relevant parties to such contracts. Each Material Contract is valid
and subsisting and in full force and effect.

 

57



--------------------------------------------------------------------------------

7.2 No Group Company has (within the 12 months immediately preceding the date of
this Agreement) been notified in writing by, or given written notification to,
any person with whom such Group Company has entered into a Material Contract,
that such Group Company or such party, as the case may be, is in material breach
of such Material Contract.

 

7.3 No party with whom a Group Company has entered into a Material Contract has
(within the 12 months immediately preceding the date of this Agreement) given
notice in writing to such Group Company of its intention to terminate, repudiate
or disclaim such Material Contract.

 

7.4 No party with whom a Group Company has entered into a Material Contract has
(within the 12 months immediately preceding the date of this Agreement)
indicated an intention to not renew such Material Contract upon the expiry of
its term on substantially the same terms as are currently contained in such
Material Contract.

 

7.5 None of the Group Companies is a party to any Material Contract entered into
other than in the usual course of its business or which is not of an entirely
arm’s length nature.

 

8 INTELLECTUAL PROPERTY

 

8.1 All the material Intellectual Property Rights used or exploited by any Group
Company are either legally or beneficially owned by or validly licensed to a
Group Company.

 

9 ASSETS

 

9.1 Each Group Company owns or has the right to use each material asset used by
it, as at the date of this Agreement, in the conduct or operation of the
business as conducted or operated as at the date of this Agreement, all such
assets are fit for purpose and no such assets are subject to any Encumbrance.

 

9.2 Each Group Company owns or has the right to use each material asset
necessary for the effective operation of its business as conducted or operated
as at the date of this Agreement.

 

10 GRANTS

Other than the Mode Shift Revenue Support scheme, none of the Group Companies
have applied for any investment grant, employment subsidy or other similar
payment and no such grant, subsidy or payment paid or due to be paid to the
Group Companies is or may be liable to be refunded, withheld or refused (in
whole or in part) in consequence of anything which the Group Companies have done
or omitted to do (or have agreed to do or omit to do) or for any other reason.

 

11 IT SYSTEMS

 

11.1 The Group Companies legally and beneficially own or have authority to
access and use all IT Systems required for the operation of the business as
conducted or operated as at the date of this Agreement.

 

11.2 In the 12 months prior to the date of this Agreement, none of the Group
Companies have suffered any failure, virus or breakdown of any part of the IT
Systems which has caused any material disruption or interruption to its use by a
Group Company.

 

58



--------------------------------------------------------------------------------

12 ENVIRONMENTAL MATTERS

 

12.1 No Hazardous Substances have during the past two years been disposed of,
stored, kept or caused to be first present by any Group Company on, in or under
any of the Properties or Former Properties, nor in water or the ground or
groundwater on or under the Properties or Former Properties, in material breach
by the Group Company of Environmental Laws.

 

12.2 No Group Company has received written notice from any regulatory authority
that the condition of any of the Properties is such that any material
outstanding investigation, treatment, remediation or other such works are
required of the Group Company under Environmental Laws, nor in respect of the
condition of the Former Properties that the cost of any such works would be
recovered from any Group Company under such laws.

 

13 INSURANCE

 

13.1 Copies of all Material Insurance Policies are contained in folders 2.7,
3.6, 4.7 and 5.7 of the Data Room and in respect of the Material Insurance
Policies:

 

  (a) all such policies are in full force and effect and all premiums have been
duly paid when due;

 

  (b) comply with applicable regulatory requirements for rail freight operators
and the contractual obligations of the Group Companies; and

 

  (c) there have been no breach of terms, conditions or warranties of any of the
policies which would entitle insurers to decline to pay all or any part of any
claim made under the policies or to terminate any policy.

 

13.2 Details of all outstanding individual insurance claims in excess of
£100,000 are contained in folders 2.7, 3.15.2 and 4.13 of the Data Room.

 

14 EMPLOYEES

 

14.1 Neither the Sellers nor any Group Company is required to consult or seek
the approval of any trade union, works council, staff association or any other
employee representative body in connection with this Transaction.

 

14.2 No Group Company is involved in and no fact or circumstance exists which
might reasonably be expected to give rise to a dispute with a trade union, works
council, staff association or other body representing any of the relevant Group
Company’s employees and no Group Company has in the year immediately preceding
the date of this Agreement received a request for trade union representation.

 

14.3 No Group Company has any outstanding liability for breach or termination of
an employment contract or consultancy agreement or any breach of any statutory
or regulatory obligations relevant to the relations between the relevant Group
Company and its current or former directors, employees, workers or consultants
or any agency workers supplied to it.

 

14.4 At all times during the three years prior to the date of this Agreement,
each Group Company has complied in all material respects with each obligation
imposed on it by, and each order and award made under, statute, regulation, code
of conduct, collective agreement, custom and practice, relevant to the relations
between it and its current or former employees, workers or consultants or a
trade union or by the contracts of employment with its employees or terms of
engagement with its consultants.

 

59



--------------------------------------------------------------------------------

14.5 Folders 2.4, 2.14.5, 3.4, 3.14.2, 3.15.5, 4.4, 5.4, 5.16.2, and 5.17 of the
Data Room contain true, accurate and not misleading:

 

  (a) copies of the terms and conditions of employment of each Key Employee, any
employee handbook or similar document applicable to any of the Key Employees and
all policies relating to the provision of benefits applicable to any Key
Employee;

 

  (b) copies of the standard terms and conditions of employment of each grade or
category of employee of each Group Company, any employee handbook or similar
document and all policies relating to the provision of benefits applicable to
each grade or category of employee of each Group Company;

 

  (c) copies of each agreement under which an individual is supplied to perform
services to any Group Company but who is not considered by the Group to be an
employee of the Group with details of the average number of such individuals who
have been supplied to each relevant Group Company in the three years prior to
the date of this Agreement;

 

  (d) copies of all written policies, whether contractual or discretionary
relating to redundancy, severance or the termination of employment applicable to
any employees of any Group Company;

 

  (e) copies of all agreements or details of all arrangements between any Group
Company and any trade union, works council, staff association or other body
representing any of its employees;

 

  (f) all retention arrangements and change of control provisions applicable to
any employees, workers, officers, directors or consultants of any Group Company;
and

 

  (g) copies of all share incentive, share option, profit sharing, commission,
bonus or other incentive arrangements for any director, officer, worker or
employee of any Group Company including details of numbers of employees eligible
to participate, maximum and target bonus opportunities and details of amounts
accrued to date as at the date of this Agreement.

 

14.6 No Group Company has given notice of termination to or received notice of
resignation from any Key Employee.

 

14.7 No Group Company has within the 12 month period ending on the date of this
Agreement given notice of redundancies to the relevant Secretary of State or
started consultations with appropriate representatives under Chapter II of Part
IV of the Trade Union and Labour Relations (Consolidation) Act 1992 (or given
notice of redundancies to relevant local authorities under similar laws or
regulations in any other jurisdiction).

 

15 PENSIONS

 

15.1 Other than in respect of the Pension Schemes, no Group Company participates
in or contributes to any “occupational pension scheme”, “personal pension
scheme” (both terms as defined in section 1 of the Pension Schemes Act 1993) or
other arrangement providing benefits on retirement, cessation of employment,
ill-health, injury or death nor has any Group

 

60



--------------------------------------------------------------------------------

  Company announced any proposal to enter into or establish any other
occupational pension scheme or to contribute to a personal pension scheme or to
enter into, establish or contribute to any other arrangement referred to above.

 

15.2 All material details of the Pension Schemes have been provided in the
Disclosure Letter, including (without limitation) copies of all relevant trust
instruments, rules and other documents governing the Pension Schemes, members’
booklets and announcements, with all details necessary to establish the accrued
rights and entitlements to benefits of members of the Pension Schemes.

 

15.3 The Pension Schemes are in receipt of relevant local tax approvals and
registrations and the Warrantors are not aware of any matter which might cause
such approvals or registrations to be withdrawn.

 

15.4 The Group Companies have complied with all material obligations in relation
to the Pension Schemes and no amount due in respect of the Pension Schemes is
unpaid.

 

16 ACQUISITIONS AND DISPOSALS

All the Previous Transaction Documents are contained in folders 3.1.3.2.1 and
4.15.1 of the Data Room. No Group Company has any outstanding obligations or
liabilities (whether actual, prospective or contingent) under any Previous
Transaction Document.

 

17 REAL PROPERTY

 

17.1 Folders 2.9.1, 2.9.2 to 2.9.8 (inclusive), 2.15.17, 3.8.1, 4.9.1 and 5.9 of
the Data Room contains complete and accurate details of each of the Properties.

 

17.2 The Properties comprise of all the premises and land owned, occupied or
otherwise used by the business of any Group company or in which a Group Company
has an interest.

 

17.3 The relevant Group Company has good title to the Freehold Properties

 

17.4 All information provided by the Warrantors or any Group Company (or any
director, officer, employee, consultant or adviser thereof) to Bond Dickinson
LLP in connection with the preparation of the certificates of title attached to
the Disclosure Letter was true, accurate and not misleading at the time it was
provided to Bond Dickinson LLP.

 

17.5 Each relevant Group Company is entitled to occupy and use the Leasehold
Properties in accordance with the terms of such leases and licences.

 

17.6 No Group Company has received any written notice of any outstanding
actions, disputes, claims or demands in relation to any of the Properties which
could have a material effect on the use of such Properties for the purposes of
the business of the relevant Group Company.

 

18 EFFECT OF SALE

 

18.1 Neither the execution nor the performance of this Agreement or any document
to be executed at or before Completion will:

 

  (a) result in any Group Company losing any licence, subsidy or grant which it
enjoys at the date of this Agreement in accordance with the terms of the
relevant licence, subsidy or grant;

 

  (b) result in the creation, imposition, crystallisation or enforcement of any
security on or over any material assets, property or undertaking of any Group
Company;

 

61



--------------------------------------------------------------------------------

  (c) conflict with, result in a breach of, give rise to an event of default
under, require the consent of a person under, enable a person to terminate, or
relieve a person from an obligation under any Material Contract or Debt
Instrument; or

 

  (d) require or result in any obligation on any Group Company to repay or
prepay any Indebtedness.

 

19 SOLVENCY

 

19.1 No order has been made, petition presented or resolution passed for the
winding up of any Group Company or for the appointment of a liquidator or
provisional liquidator to any Group Company.

 

19.2 No administrator has been appointed in relation to any Group Company. No
notice has been given or filed with the court of an intention to appoint an
administrator. No petition or application has been presented or order made for
the appointment of an administrator in respect of any Group Company.

 

19.3 No receiver or administrative receiver has been appointed, nor any notice
given of the appointment of any such person, over the whole or part of the
Business.

 

19.4 No voluntary arrangement has been proposed under section 1 of the
Insolvency Act 1986 in respect of the any Group Company.

 

19.5 No Group Company is insolvent or unable to pay (within the meaning of
section 123 of the Insolvency Act 1986) its Third Party Debts. For this purpose,
Third Party Debts means any debts owed by any Group Company to any person other
than another Group Company or a Seller or any of his or its Related Persons.

 

19.6 No Group Company is, in any jurisdiction, subject to or threatened by any
other procedures or steps which are analogous to those set out above.

 

20 BROKERAGE OR COMMISSIONS

No person is entitled to receive a material finder’s fee, brokerage or
commission from any Group Company in connection with this Agreement or any of
the other Transaction Documents.

 

21 TAX

 

21.1 Each Group Company has in the last six years duly, and within any
applicable time limits, made all returns required to be made to all relevant
Taxation Authority and all such returns were complete and accurate in all
material respects and no Group Company is involved in any current dispute with
or investigation by any Tax Authority or has in the last six years been the
subject of any dispute with or investigation by any Taxation Authority and there
are no circumstances which could give rise to such a dispute or investigation.

 

21.2 Each Group Company has paid all Tax which it has become liable to pay and
is not, and has not in the six years prior to the date of this Agreement been,
liable to pay a penalty, surcharge, fine or interest in connection with Tax.

 

21.3 Each Group Company is, and has at all times in the last six years been,
resident for tax purposes in its place of incorporation and has not been treated
as resident in any other jurisdiction for any tax purpose (including any double
taxation arrangement). No Group Company is subject to tax in any jurisdiction
other than its place of incorporation by virtue of having a permanent
establishment or other place of business in that jurisdiction.

 

62



--------------------------------------------------------------------------------

21.4 Each Group Company is registered for the purposes of VAT in its
jurisdiction of incorporation and has complied in all material respects with all
other applicable VAT legislation and in particular has filed all returns and
made all payments of VAT required of it on a timely basis.

 

21.5 The provisions of the Capital Allowances Act 2001 have been consistently
applied to all qualifying expenditure incurred by a Group Company within the
charge to UK corporation tax, including (but not restricted to) that assets have
been correctly allocated to the main pool for the purposes of Part 2 of the
Capital Allowances Act 2001 and that section 67 CAA 2001 or sections 70A-YJ of
the Capital Allowances Act 2001 do not apply to the lease agreements entered
into between Freightliner Heavy Haul Limited and Freightliner PL Sp z.o.o.

 

21.6 All returns and filings which are required to be made to the Polish Tax
Authority in respect of the liability of Freightliner PL Sp z.o.o. to Polish
withholding tax have been properly and correctly made or will be properly and
correctly made before 31 March 2015 and any liability to pay any amounts of
Polish withholding tax (including interest and penalties) has been discharged or
will be discharged before 31 March 2015.

 

63



--------------------------------------------------------------------------------

Schedule 7

The Subsidiaries

 

 

Company Name

 

RailInvest Acquisitions Ltd

   

Registered Number

06522985    

Place of Incorporation

England and Wales    

Address of Registered Office

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL    

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

161,369,090 Ordinary Shares    

Shareholder

RailInvest Holding Company Ltd    

Directors

Thorsten Johnsen, Kevin Keough, Darren Leigh, Keith Mackay,

 

Peter Maybury, Russell Mears, Martin Tan.

   

Secretary

Darren Leigh    

Accounting Reference Date

 

31st March

 

 

64



--------------------------------------------------------------------------------

 

Company Name

 

Freightliner Group Ltd

   

Registered Number

05313119    

Place of Incorporation

England and Wales    

Address of Registered Office

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL    

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

445,666,667 Ordinary Shares

 

14,600,000 Key Manager Shares

 

6,400,000 SFA Shares

   

Shareholder

RailInvest Acquisitions Ltd    

Directors

Adam Cunliffe, Darren Leigh, Peter Maybury, Dom McKenna,

 

Russell Mears, Tim Shakerley, Paul Smart

   

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

 

Company Name

 

Freightliner Acquisitions Ltd

   

Registered Number

05313136

   

Place of Incorporation

England and Wales

   

Address of Registered Office

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL

   

Type of Company

Private Company - Limited by Shares

   

Issued Share Capital

45,314,447 Ordinary Shares

   

Shareholder

Freightliner Group Ltd

   

Directors

Adam Cunliffe, Darren Leigh, Peter Maybury, Dom McKenna,

 

Russell Mears, Tim Shakerley, Paul Smart

 

   

Secretary

Kevin Utting

   

Accounting Reference Date

 

31st March

 

 

65



--------------------------------------------------------------------------------

 

Company Name

 

Management Consortium Bid Ltd

   

Registered Number

02957951    

Place of Incorporation

England and Wales    

Address of Registered Office

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL    

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

62,500,000 Ordinary Shares

 

375,000,000 Ordinary A Shares

 

109,605,000 Founder Ordinary Shares

 

77,895,000 Ordinary Plus Shares

   

Shareholder

Freightliner Acquisitions Ltd    

Directors

Adam Cunliffe, Darren Leigh, Peter Maybury, Dom McKenna,

 

Russell Mears, Tim Shakerley, Paul Smart

   

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

 

Company Name

 

Freightliner Ltd

   

Registered Number

03118392    

Place of Incorporation

England and Wales    

Address of Registered Office

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL    

Type of Company

 

Private Company - Limited by Shares

 

 

66



--------------------------------------------------------------------------------

   

Issued Share Capital

20,000 Ordinary Shares    

Shareholder

Management Consortium Bid Ltd    

Directors

Adam Cunliffe, Darren Leigh, Peter Maybury, Dom McKenna,

 

Russell Mears, Tim Shakerley, Paul Smart

   

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

 

Company Name

 

Freightliner Heavy Haul Ltd

   

Registered Number

03831229    

Place of Incorporation

England and Wales    

Address of Registered Office

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL    

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

1 Ordinary Share    

Shareholder

Management Consortium Bid Ltd    

Directors

Adam Cunliffe, Darren Leigh, Peter Maybury, Dom McKenna,

 

Russell Mears, Tim Shakerley, Paul Smart

   

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

 

Company Name

 

Freightliner Railports Limited

   

Registered Number

05928006    

Place of Incorporation

England and Wales    

Address of Registered Office

 

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL

 

 

67



--------------------------------------------------------------------------------

   

Type of Company

 

Private Company - Limited by Shares

 

   

Issued Share Capital

100 Ordinary Shares    

Shareholder

Freightliner Ltd    

Directors

Adam Cunliffe, Darren Leigh, Peter Maybury, Dom McKenna,

 

Russell Mears, Tim Shakerley, Paul Smart

   

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

 

Company Name

 

Freightliner Maintenance Ltd

   

Registered Number

05713164    

Place of Incorporation

England and Wales    

Address of Registered Office

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL    

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

1 Ordinary Share    

Shareholder

Freightliner Group Ltd    

Directors

Adam Cunliffe, Darren Leigh, Peter Maybury, Dom McKenna,

 

Russell Mears, Tim Shakerley, Paul Smart

   

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

 

Company Name

 

UK Bulk Handling Services Ltd

   

Registered Number

08568433    

Place of Incorporation

England and Wales    

Address of Registered Office

 

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL

 

 

68



--------------------------------------------------------------------------------

   

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

1 Ordinary Share    

Shareholder

Freightliner Group Ltd    

Directors

Adam Cunliffe, Darren Leigh, Peter Maybury, Dom McKenna,

 

Russell Mears, Tim Shakerley, Paul Smart

   

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

 

Company Name

 

Freightliner Middle East Ltd

   

Registered Number

07982095    

Place of Incorporation

England and Wales    

Address of Registered Office

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL    

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

1 Ordinary Share    

Shareholder

Freightliner Group Ltd    

Directors

Adam Cunliffe, Darren Leigh, Peter Maybury, Dom McKenna,

 

Russell Mears, Tim Shakerley, Paul Smart

   

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

 

Company Name

 

Autoliner Ltd

   

Registered Number

03891898    

Place of Incorporation

England and Wales    

Address of Registered Office

 

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL

 

 

69



--------------------------------------------------------------------------------

   

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

2 Ordinary Shares    

Shareholder

Management Consortium Bid Ltd    

Directors

Adam Cunliffe, Peter Maybury, Russell Mears, Paul Smart,    

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

   

Company Name

Freightliners Ltd    

Registered Number

03281655    

Place of Incorporation

England and Wales    

Address of Registered Office

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL    

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

1 Ordinary Share    

Shareholder

Management Consortium Bid Ltd    

Directors

Adam Cunliffe, Peter Maybury, Russell Mears, Paul Smart,    

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

   

Company Name

Freightliner Scotland Ltd    

Registered Number

SC181990    

Place of Incorporation

Scotland    

Address of Registered Office

Freightliner Terminal, Gartsherrie Road, Coatbridge, Lanarkshire, ML5 2DR    

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

 

2 Ordinary Shares

 

 

70



--------------------------------------------------------------------------------

   

Shareholder

Management Consortium Bid Ltd    

Directors

Adam Cunliffe, Peter Maybury, Russell Mears, Paul Smart,    

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

   

Company Name

Logico Freight Ltd    

Registered Number

04993080    

Place of Incorporation

England and Wales    

Address of Registered Office

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL    

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

2 Ordinary Shares    

Shareholder

Management Consortium Bid Ltd    

Directors

Adam Cunliffe, Peter Maybury, Russell Mears, Paul Smart,    

Secretary

Kevin Utting    

Accounting Reference Date

 

31st March

 

 

   

Company Name

Logico Transport Ltd    

Registered Number

04993075    

Place of Incorporation

England and Wales    

Address of Registered Office

3rd Floor, The Podium, 1 Eversholt Street, London, NW1 2FL    

Type of Company

Private Company - Limited by Shares    

Issued Share Capital

 

2 Ordinary Shares

 

 

71



--------------------------------------------------------------------------------

   

Shareholder

Management Consortium Bid Ltd

   

Directors

Adam Cunliffe, Peter Maybury, Russell Mears, Paul Smart,

   

Secretary

Kevin Utting

   

Accounting Reference Date

 

31st March

 

 

   

Company Name

Freightliner Australia Pty Ltd

   

Registered Number

ACN 122 522 123

   

Place of Incorporation

New South Wales

   

Address of Registered Office

PYMBLE CORPORATE CENTRE BUILDING1 SUITE1’ 20 BRIDGE STREET

PYMBLE NSW 2073

   

Type of Company

Australian Proprietary Company - Limited By Shares

   

Issued Share Capital

79,900 Class A Shares

 

14,100 Class B Shares

   

Shareholder

79,900 Class A Shares – Freightliner Group Limited

 

5,937 Class B Shares - 147 150 141 53 HUDSON ROAD PTY LIMITED

 

5,937 Class B Shares - 123 720 310 JOLENICA GROUP PTY LTD

 

2,226 Class B Shares - 123 720 347 INTO THE BLACK PTY LTD

   

Directors

Adam Cunliffe, John McArthur, Russell Mears, Nalin Weerakoon.

   

Secretary

Nalin Weerakoon

   

Accounting Reference Date

 

31st March

 

 

   

Company Name

FLA Coal Services Pty Ltd

   

Registered Number

ACN 137 483 240

   

Place of Incorporation

New South Wales

   

Address of Registered Office

PYMBLE CORPORATE CENTRE BUILDING1 SUITE1’ 20 BRIDGE STREET

PYMBLE NSW 2073

 

 

72



--------------------------------------------------------------------------------

   

Type of Company

Australian Proprietary Company - Limited By Shares

   

Issued Share Capital

100 Class A Shares

   

Shareholder

Freightliner Australia Pty Ltd (ACN 122 522 123)

   

Directors

Adam Cunliffe, John McArthur, Russell Mears, Nalin Weerakoon.

   

Secretary

Nalin Weerakoon

   

Accounting Reference Date

 

31st March

 

 

   

Company Name

Freightliner Australia Coal Haulage Pty Ltd

   

Registered Number

ACN 137 483 713

   

Place of Incorporation

New South Wales

   

Address of Registered Office

PYMBLE CORPORATE CENTRE BUILDING1 SUITE1’ 20 BRIDGE STREET

PYMBLE NSW 2073

   

Type of Company

Australian Proprietary Company - Limited By Shares

   

Issued Share Capital

100 Class A Shares

   

Shareholder

FLA Coal Services Pty Ltd (ACN 137 483 240)

   

Directors

Adam Cunliffe, John McArthur, Russell Mears, Nalin Weerakoon.

   

Secretary

Nalin Weerakoon

   

Accounting Reference Date

 

31st March

 

 

   

Company Name

ERS Railways B.V.

   

Registered Number

Chamber of Commerce: 24288127

   

Place of Incorporation

Rotterdam (The Netherlands)

   

Address of Registered Office

 

Albert Plesmanweg 61B, 3088 GB Rotterdam, The Netherlands

 

 

73



--------------------------------------------------------------------------------

   

Type of Company

Private Company - Limited by Shares

   

Issued Share Capital

EUR 24,000

   

Shareholder

Freightliner Group Ltd, Frank Schuhholz, Bernd Decker

   

Directors

Frank Schuhholz, Dom McKenna, Russell Mears

   

Secretary

n/a

   

Accounting Reference Date

 

31st March

 

 

   

Company Name

ERS European Railways GmbH

   

Registered Number

Chamber of Commerce: HRB 92437

   

Place of Incorporation

Frankfurt an Main, Germany

   

Address of Registered Office

Münchener Strasse 49, 60329 Frankfurt am Main, Germany

   

Type of Company

Private Company - Limited by Shares

   

Issued Share Capital

EUR 25,000

   

Shareholder

ERS Railways B.V.

   

Directors

Frank Schuhholz

   

Secretary

n/a

   

Accounting Reference Date

 

31st March

 

 

   

Company Name

Freightliner PL Sp. z. o .o

   

Registered Number

KRS: 0000242909

   

Place of Incorporation

Poland

   

Address of Registered Office

Jasna 15 Street, Warsaw

   

Type of Company

Private Company - Limited by Shares

   

Issued Share Capital

 

PLN 1 000 000

 

 

74



--------------------------------------------------------------------------------

   

Shareholder

Freightliner Group Limited

   

Directors

Russell Mears, Paul Smart, Dom McKenna, Konstantin Skorik, Wojciech Jurkiewicz,
Krzysztof Wróbel

   

Secretary

N/A

   

Accounting Reference Date

 

31st March

 

 

   

Company Name

Freightliner Maintenance Europe Sp. z. o .o

   

Registered Number

KRS: 0000377787

   

Place of Incorporation

Poland

   

Address of Registered Office

Jasna 15 Street, Warsaw

   

Type of Company

Private Company - Limited by Shares

   

Issued Share Capital

PLN 50 000

   

Shareholder

Freightliner PL Sp. z. o .o.

   

Directors

Russell Mears, Paul Smart, Konstantin Skorik, Wojciech Jurkiewicz, Krzysztof
Wróbel

   

Secretary

N/A

   

Accounting Reference Date

 

31st March

 

 

   

Company Name

Rail Services Europe Sp. z o. o.

   

Registered Number

KRS: 0000377881

   

Place of Incorporation

Poland

   

Address of Registered Office

Ściegiennego 28 Street, Szczecin

   

Type of Company

Private Company - Limited by Shares

   

Issued Share Capital

PLN 50 000

   

Shareholder

Freightliner PL Sp. z. o .o.

   

Directors

 

Russell Mears, Paul Smart, Konstantin Skorik, Wojciech Jurkiewicz, Krzysztof
Wróbel

 

 

75



--------------------------------------------------------------------------------

   

Secretary

N/A

   

Accounting Reference Date

 

31st March

 

 

   

Company Name

Koleje Wschodnie Sp. z o. o.

   

Registered Number

KRS: 0000392118

   

Place of Incorporation

Poland

   

Address of Registered Office

Jasna 15 Street, Warsaw

   

Type of Company

Private Company - Limited by Shares

   

Issued Share Capital

PLN 50 000

   

Shareholder

Freightliner PL Sp. z. o .o. (90,2%), Rail Services Europe Sp. z o. o. (9,8%)

   

Directors

Konstantin Skorik, Krzysztof Wróbel

   

Secretary

N/A

   

Accounting Reference Date

 

31st March

 

 

   

Company Name

Freightliner DE GmbH

   

Registered Number

HRB 127375 B

   

Place of Incorporation

Germany

   

Address of Registered Office

Straße am Flugplatz 6a, 12487 Berlin

   

Type of Company

Private Company - Limited by Shares

   

Issued Share Capital

EUR 25 000

   

Shareholder

Freightliner PL Sp. z. o .o.

   

Directors

Paul Smart, Konstantin Skorik, Wojciech Jurkiewicz, Krzysztof Wróbel

   

Secretary

N/A

   

Accounting Reference Date

 

31st March

 

 

76